EXHIBIT 10.1
Third Amended and Restated


Exempted Limited Partnership Agreement


of


Third Point Enhanced LP


Dated August 6, 2020












1006148341v2


--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Article I Definitions
2
Article II Formation of Partnership
13
Section 2.1 Formation of the Partnership
13
Section 2.2 Partnership Name and Address
14
Section 2.3 Registered Agent and Registered Office
14
Section 2.4 Registration as Exempted Limited Partnership
14
Section 2.5 Purposes
14
Section 2.6 Term of the Partnership
14
Section 2.7 Interests
15
Article III Contributions to and Withdrawals from Capital Accounts
15
Section 3.1 Contributions of the Partners
15
Section 3.2 No Interest and No Return
15
Section 3.3 No Required Additional Capital Contributions
16
Section 3.4 Withdrawals in General
16
Section 3.5 Permitted Withdrawals from Capital Accounts
16
Section 3.6 Payment of Withdrawal Proceeds; Other Terms
18
Section 3.7 Limitations on Withdrawal
19
Section 3.8 Withholding Taxes
19
Article IV Capital Accounts and Allocations
20
Section 4.1 Capital Accounts
20
Section 4.2 Valuation
25
Section 4.3 Liabilities; Reserves
25
Section 4.4 Determination by General Partner of Certain Matters
25
Article V Records, Accounting and Reports, Partnership Funds
26
Section 5.1 Records and Accounting
26
Section 5.2 Independent Audit
26
Section 5.3 Tax Information
26
Section 5.4 Annual Reports to Current Partners
27
Section 5.5 Investment Committee Meeting
27
Section 5.6 Tax Returns
27
Section 5.7 Reporting
27
Article VI Rights and Duties of the General Partner
27
Section 6.1 Management Power
27
Section 6.2 Resignation or Withdrawal by the General Partner
32
Section 6.3 Right of Public to Rely on Authority of General Partner
32
Section 6.4 Time and Attention of the General Partner
32
Section 6.5 Exculpation and Indemnification of the General Partner
33

1006148341v2

--------------------------------------------------------------------------------





Section 6.6 Other Business Ventures
34
Section 6.7 Certain Tax Matters
34
Section 6.8 Addition of General Partners
35
Section 6.9 Principal Transactions and Other Related Party Transactions
35
Article VII Rights and Obligations of Limited Partners
36
Section 7.1 No Participation in Management
36
Section 7.2 Liability of Partners
36
Section 7.3 Withdrawal, Death, etc. of Limited Partner
36
Section 7.4 Assignability of Interest
36
Section 7.5 Priority
37
Article VIII Expenses and Management Fee
37
Section 8.1 Certain Expenses
37
Section 8.2 Operational Expenses
37
Section 8.3 Management Fee
41
Section 8.4 Transaction Fees
41
Section 8.5 Assignment of Investment Advisory Contract
41
Section 8.6 Most-Favored Nations
42
Article IX Winding Up and Dissolution
43
Section 9.1 Winding Up
43
Section 9.2 Dissolution
43
Section 9.3 Time for Liquidation, etc.
43
Article X Amendments
44
Section 10.1 Amendment of Agreement
44
Article XI Power of Attorney
44
Section 11.1 Power of Attorney
44
Article XII Confidentiality
45
Section 12.1 Confidentiality
45
Section 12.2 Non-Disclosure of LP Confidential Information
47
Section 12.3 Equitable and Injunctive Relief
48
Article XIII Miscellaneous
48
Section 13.1 Notices
48
Section 13.2 Adjustment to Take Account of Certain Events
49
Section 13.3 Governing Law
49
Section 13.4 No Third Party Rights
49
Section 13.5 Entire Agreement
50
Section 13.6 Counterparts
50
Section 13.7 Miscellaneous
50
Section 13.8 Partners Not Agents
51
Section 13.9 Severability
51
Section 13.10 Discretion
51
Section 13.11 Venue
51

1006148341v2

--------------------------------------------------------------------------------





Section 13.12 Waiver of Partition
51
Section 13.13 Waiver of Jury Trial
51
Section 13.14 Survival
52
Section 13.15 Effective Date
52



1006148341v2


--------------------------------------------------------------------------------





Third Amended and Restated


Exempted Limited Partnership Agreement


of


Third Point Enhanced LP
THIS THIRD AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT OF Third
Point Enhanced LP, a Cayman Islands exempted limited partnership
(the “Partnership”), is executed and delivered as a deed on August 6, 2020 and
effective as of the Effective Date (other than as set forth in Section 4.1.3.6),
by and among the undersigned Persons and shall hereafter govern the Partnership.
Capitalized terms used in this Agreement and not otherwise defined therein are
defined in Article I.
        RECITALS 
WHEREAS, Third Point Advisors L.L.C., a limited liability company formed under
the laws of Delaware (the “General Partner”), and R. Mendy Haas entered into an
Initial Exempted Limited Partnership Agreement of the Partnership, dated June
25, 2018 (the “Original Agreement”), and the Partnership was registered by the
General Partner as an exempted limited partnership in the Cayman Islands
pursuant to the Partnership Law on June 25, 2018;
WHEREAS, the Original Agreement was amended and restated in its entirety on July
31, 2018 (effective August 31, 2018) (resulting in the “First Amended and
Restated Agreement”);
WHEREAS, the First Amended and Restated Agreement was amended and restated in
its entirety on February 28, 2019 (effective January 1, 2019) (resulting in the
“Second Amended and Restated Agreement”);
WHEREAS, as a result of certain regulatory and other business circumstances
(including the Merger) the overall investment approach of the Company (as
defined below) has been modified since the date of the First Amended and
Restated Agreement;
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Third Point Insurance Portfolio Solutions LLC and the Company are entering into
the TPIPS Management Agreement to provide for the management of the Company’s
investable assets that are not invested in the Partnership; and
WHEREAS, the parties hereto desire to amend and restate the Second Amended and
Restated Agreement in its entirety and to enter into this Agreement to reflect
such change and certain other amendments set forth herein.
1



--------------------------------------------------------------------------------





NOW, THEREFORE, the parties hereto hereby agree to amend and restate the Second
Amended and Restated Agreement, which is replaced and superseded in its entirety
by this Agreement, as follows:
Article I.


Definitions
The following terms shall have the following meanings when used in this
Agreement:
a..“Administrator” shall mean International Fund Services (N.A.), L.L.C., or
any other firm or firms as the General Partner may, in its discretion, select,
at the expense of the Partnership, for the purpose of maintaining the
Partnership’s financial, accounting and corporate books and records, anti-money
laundering screening, and performing administrative and clerical services (which
may include back-office and middle-office services) on behalf of the
Partnership, including tax and accounting functions, and acting as the
registrar, transfer agent and withdrawal agent for the Interests.
b..“Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as
amended from time to time.
c..“Affiliate” shall mean, with respect to another Person, a Person
controlling, controlled by, or under common control with such other Person.
d..“Affiliated Fund” shall mean any account, fund or investment vehicle (other
than the Partnership) currently sponsored or managed by, or that in the future
may be sponsored or managed by, the General Partner and/or the Investment
Manager or any of their Affiliates, but excluding any family office, investment
vehicle and/or account, in each case, through which the ultimate beneficial
owners of the General Partner and the Investment Manager (either directly or
indirectly through estate planning vehicles or otherwise) make personal
investments.
e..“Agreement” shall mean this Third Amended and Restated Exempted Limited
Partnership Agreement, as originally executed and as amended, modified,
supplemented or restated from time to time, including any Exhibits attached
hereto.
f..“Amended JV Agreements” shall mean, together, (i) the Amended and Restated
Joint Venture and Investment Management Agreement, dated June 22, 2016, by and
among TP Re USA, the Investment Manager and the General Partner and (ii) the
Amended and Restated Joint Venture and Investment Management Agreement dated
June 22, 2016, by and among TP Re Bermuda, the Investment Manager and the
General Partner.
g..“BBA Rules” shall mean Subchapter C of Chapter 63 of the Code (Sections 6221
et seq.), as enacted by the U.S. Bipartisan Budget Act of 2015, as amended from
2



--------------------------------------------------------------------------------





time to time, and any Treasury Regulations and other guidance promulgated
thereunder, and any similar state or local legislation, regulations or guidance.
h..“Beginning Value” shall mean, with respect to any Fiscal Period, the value
of the Partnership’s Net Assets at the beginning of such Fiscal Period after
deduction of the Management Fee payable as of the beginning of such Fiscal
Period.
i..“Bermuda Joint Venture” shall mean that certain joint venture that was
governed by the Amended and Restated Joint Venture and Investment Management
Agreement, dated June 22, 2016, by and among TP Re Bermuda, the Investment
Manager and the General Partner.
j..“Board” shall mean the Company’s board of directors unless applicable Law,
regulation or securities exchange upon which the Company’s common shares are
listed requires action to be taken by a committee of the Board composed of
independent directors, in which case “Board” shall mean such committee which
shall consist of all members of the Company’s board of directors that are not
expressly prohibited by applicable Law, regulation or securities exchange from
participating in the action to be taken by such committee.
k..“Business Day” shall mean any day, other than Saturday or Sunday, on which
the New York Stock Exchange is open for trading and the banks in New York are
open for business or such other day as the General Partner may determine.
l..“Capital Account” shall have the meaning as set forth in Section 4.1.1.
m..“Capital Contributions” shall have the meaning as set forth in
Section 3.1.3.
n..“Cause Event” shall mean (i) a violation by the General Partner or the
Investment Manager of applicable Law relating to the General Partner’s or the
Investment Manager’s investment-related business; (ii) the General Partner’s or
the Investment Manager’s fraud, Gross Negligence, willful misconduct or reckless
disregard of any of its obligations under this Agreement or, in the case of the
Investment Manager, the Investment Management Agreement or the TPIPS Management
Agreement; (iii) a material breach by the General Partner of this Agreement or a
material breach by the Investment Manager of the Investment Management Agreement
or the TPIPS Management Agreement, which, if such breach is reasonably capable
of being cured, is not cured within 15 days of written notice of such breach
from the Company; (iv) the General Partner, the Investment Manager or any Key
Personnel settles, or is convicted of, or enters a plea of guilty or nolo
contendere to, (a) in the case of Daniel S. Loeb, a felony or crime involving
moral turpitude; and (b) in the case of the General Partner, the Investment
Manager or any Key Personnel, a felony or crime relating to or adversely
affecting the investment-related business of the General Partner or the
Investment Manager; (v) the General Partner, the Investment Manager or any Key
Personnel commits any act of fraud, material misappropriation, material
dishonesty, embezzlement, or similar fraud-based conduct relating to the General
Partner’s or the Investment Manager’s investment-related business; or (vi) the
General Partner, the Investment Manager or any Key Personnel is the subject of a
formal
3



--------------------------------------------------------------------------------





administrative or other legal proceeding before the SEC, the U.S. Commodity
Futures Trading Commission, FINRA, or any other U.S. or non-U.S. regulatory or
self-regulatory organization, which such proceeding, upon recommendation by the
Chief Executive Officer, the Investment Committee believes, in its reasonable
business judgment, is likely to be resolved against the General Partner, the
Investment Manager or such Key Personnel and, in the case of (i) and (vi) above,
that will likely have a Material Adverse Effect on the Partnership, the
Partnership’s investments, the Company or the Company’s investments managed
under the TPIPS Management Agreement. Notwithstanding anything to the contrary
herein, if the Company, after receiving notice from the General Partner under
Section 6.1.6 regarding such Cause Event or of pertinent facts that may give
rise to a Cause Event, does not exercise its withdrawal rights under Section
3.5.1.4 within 120 days after receiving such notice, then the Company shall no
longer be entitled to exercise its withdrawal rights under Section 3.5.1.4 with
respect to such event, unless the Company receives new, material information
from the General Partner relating to such Cause Event under Section 6.1.6 or
otherwise (in which case the 120-day period shall re-commence upon receipt of
such new information).
o..“Change of Control” shall mean any transaction or series of transactions
(which shall be deemed to include any shareholder proxy campaign, contest or
battle) whereby, as a result of such transaction or series of transactions, (a)
the shareholders of the Company before such transaction or series of
transactions no longer hold a majority of the voting equity of the Company (or
its successor) following such transaction or series of transactions or (b) the
members of the board of directors of the Company before such transaction or
series of transactions no longer constitute a majority of the board of directors
(or equivalent) of the Company (or its successor) following such transaction or
series of transactions. For the avoidance of doubt, “Change of Control” shall
not include the Merger.
p..“Chief Executive Officer” shall mean the chief executive officer of the
Company.
q..“Closing Day” shall mean any day as of which Capital Contributions are
accepted by the Partnership (generally the first Business Day of each calendar
month).
r..“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time, and the regulations issued thereunder.
s..“Company” shall mean, individually or collectively as the context requires,
Third Point Reinsurance, Ltd., a Bermuda corporation, and any of its Affiliates,
and any successor or assignee thereto, including any acquirer of all or a
substantial portion of the assets or stock of Third Point Reinsurance, Ltd. or
any of its Affiliates by merger, amalgamation, reorganization, reconstitution,
business combination or otherwise.
t.. “Confidential Material” shall mean all information (oral or written)
concerning the business and affairs of the Partnership, the General Partner, the
Investment Manager, or any of their respective Affiliates, which information the
General Partner, in its discretion, reasonably believes to be in the nature of
trade secrets or any other information the disclosure of which the General
Partner, in its discretion, believes is not in the best interests of
4



--------------------------------------------------------------------------------





the Partnership, the General Partner, the Investment Manager, or any of their
respective Affiliates or their respective businesses, or could damage the
Partnership, the General Partner, the Investment Manager, or any of their
respective Affiliates or their respective businesses, or which the Partnership,
the General Partner, the Investment Manager, or any of their respective
Affiliates are required by Law or agreement with a third party to keep
confidential, including any information relating to the Partnership’s
financials, investment strategy (e.g., portfolio positions, trades and
contemplated trades), valuations, the names and addresses of each of the
Partners, their contact information and their initial and subsequent Capital
Contributions and any details regarding any arrangement the Partnership may have
with any Persons (including Other Agreements). Any and all notes, analyses,
compilations, forecasts, studies or other documents prepared by a Limited
Partner or its Representatives that contain, reflect, or are based on any of the
foregoing shall be considered Confidential Material.
u..“CRS” shall mean the OECD Standard for Automatic Exchange of Financial
Account Information in Tax Matters – The Common Reporting Standard.
v..“D&O Insurance” shall have the meaning set forth in Section 6.5.3.
w..“Disability” shall mean a physical or mental impairment that renders a
person unable to perform the essential functions of such person’s position even
with reasonable accommodation, and which has lasted at least 90 consecutive
days. A physician reasonably selected by the Investment Committee shall make the
determination of the existence of a Disability.
x..“Disability Onset” shall mean (i) the occurrence of any physical or mental
impairment that has rendered Daniel S. Loeb unable to perform the essential
functions of his position for 14 consecutive days, even with reasonable
accommodation or (ii) the occurrence of any other physical or mental impairment,
as a result of which it is reasonably likely that Daniel S. Loeb would be unable
to perform the essential functions of his position for at least 90 consecutive
days, even with reasonable accommodation.
y..“Disabling Conduct” shall mean, with respect to any Person, such Person’s
fraud, reckless disregard, willful misconduct, Gross Negligence, a material
breach of this Agreement or the Investment Management Agreement (unless, if such
breach is reasonably capable of being cured, such material breach is cured
within 15 days of the date on which such Person receives a notice of such
material breach from a Limited Partner) or a violation of Law, as each such
action is finally determined by a court of competent jurisdiction.
z..“Dissolution” shall mean a dissolution, liquidation or winding down in
connection with the Company and all its subsidiaries entering into run-off and
terminating its activities.
aa..“Diversification Requirement” shall have the meaning set forth in
Section 3.5.1.2.
ab..“Effective Date” shall mean the date of the consummation of the Merger.
5



--------------------------------------------------------------------------------





ac..“Ending Value” shall mean, with respect to any Fiscal Period, the value of
the Partnership’s Net Assets at the end of such Fiscal Period before deductions
for withdrawals or distributions, if any.
ad..“Entity Taxes” shall mean any taxes (including any interest, penalties or
additions to tax imposed in connection therewith or with respect thereto)
imposed under the BBA Rules.
ae..“ERISA” shall mean the U.S. Employee Retirement Income Security Act of
1974, as amended from time to time.
af..“Excluded Investors” shall mean Limited Partners that are partners, members
or employees of the Investment Manager, the General Partner or their Affiliates,
such persons’ family members and trusts or other entities established for the
benefit of such persons or their family members and/or established by the
foregoing persons for charitable purposes.
ag..“Expenses” shall have the meaning as set forth in Section 8.2.1.20.
ah..“Fair Value” shall mean, with respect to any assets and liabilities held by
the Partnership, as of any time of determination hereunder, the value determined
pursuant to Section 4.2.
ai..“FATCA” shall mean (i) Sections 1471 through 1474 of the Code (and any
Treasury Regulations or administrative or judicial interpretations thereunder)
or similar or successor provisions; (ii) the CRS; (iii) similar legislation,
regulations or guidance enacted in any jurisdiction which seeks to implement
similar tax reporting and/or withholding tax regimes; and (iv) any treaty,
agreement with any governmental authority, or other intergovernmental agreement
related to (i), (ii) or (iii) above and any legislation, regulations or guidance
implemented in the Cayman Islands to give effect to the foregoing.
aj..“Final Determination” shall mean (i) with respect to U.S. federal income
taxes, a “determination” (as defined in Section 1313(a) of the Code) or the
execution of a settlement agreement with the Internal Revenue Service (pursuant
to Form 870-AD or otherwise); and (ii) with respect to taxes other than U.S.
federal income taxes, any judicial or administrative determination or settlement
that is substantially similar to a Final Determination described in clause (i).
ak..“FINRA” shall mean Financial Industry Regulatory Authority, Inc.
al..“First Amended and Restated Agreement” shall have the meaning set forth in
the Recitals.
am..“Fiscal Period” shall mean the period beginning on the day immediately
succeeding the last day of the immediately preceding Fiscal Period (or, in the
case of the Partnership’s first Fiscal Period, the date of this Agreement) and
ending on the soonest occurring of the following:
6



--------------------------------------------------------------------------------





a.the last day of a calendar month;
b.the day immediately preceding the day on which a new Limited Partner is
admitted to the Partnership;
c.the day immediately preceding the day on which a Partner makes an additional
Capital Contribution to the Partner’s Capital Account;
d.the day as of which there is a withdrawal from a Partner’s Capital Account;
and
e.the date of final winding up of the Partnership in accordance with Section
9.1.
1.“Fiscal Year” shall mean the fiscal year of the Partnership, which shall be
the calendar year unless otherwise determined by the General Partner.
2.“Five-Year Anniversary Date” means the first calendar quarter-end on or
immediately following the fifth anniversary of the Effective Date.
3.“Former Partner” shall mean each such Person as hereafter from time to time
ceasing to be a Partner, whether voluntarily or otherwise, in accordance with
the terms of this Agreement.
4.“GAAP” shall mean U.S. generally accepted accounting principles, in effect
from time to time.
5.“General Partner” shall have the meaning set forth in the Recitals.
6.“Governmental Authority” shall mean (i) any U.S. or non-U.S. nation or
government; (ii) any state or other political subdivision of any such nation or
government; and/or (iii) any entity exercising executive, legislative, judicial,
regulatory and/or administrative functions of or pertaining to a government,
including any self-regulatory authority (such as a stock or option exchange or
securities self-regulatory organization), governmental authority, agency,
commission, department, board or instrumentality and any court or administrative
tribunal, in any case, having jurisdiction over the affected Person or the
subject matter at issue.
7.“GP Transaction” shall have the meaning as set forth in Section 8.5.
8.“Gross Negligence” shall have the meaning given to such term under the laws of
the State of Delaware.
9.“Guidelines” shall have the meaning as set forth in Section 6.1.4.
10.“Incentive Allocation” shall have the meaning as set forth in Section
4.1.3.2.
7



--------------------------------------------------------------------------------





11.“Incentive Allocation Period” shall mean the period beginning on the day
immediately following the last day of the immediately preceding Incentive
Allocation Period and ending on the soonest occurring of the following:
a.the last day of a Fiscal Year;
b.if a Limited Partner withdraws all or a portion of a Capital Account on a date
other than on the last day of a Fiscal Year, then, with respect to such
withdrawn portion only, such withdrawal date; or
c.if the Partnership is dissolved on a date other than at the end of a Fiscal
Year, the termination date.
12.“Indemnified Parties” shall have the meaning as set forth in Section 6.5.2.
13.“Interests” shall mean limited partner interests of the Partnership.
14.“Investment Committee” shall mean the investment committee of the Board of
the Company.
15.“Investment Company Act” shall mean the U.S. Investment Company Act of 1940,
as amended from time to time.
16.“Investment Management Agreement” shall mean the Amended and Restated
Investment Management Agreement between the Investment Manager and the
Partnership effective as of the Effective Date, as amended, modified,
supplemented or restated from time to time, pursuant to which the Investment
Manager shall provide investment management services to the Partnership.
17.“Investment Manager” shall mean Third Point LLC.
18.“Investment Period” shall mean, initially, the period commencing on the
Effective Date and ending on the Five-Year Anniversary Date, and, thereafter, as
may be extended pursuant to Section 3.5.1.1.
19.“investment-related” shall have the meaning ascribed to such term in the Form
ADV in effect as of the date hereof.
20.“Joint Ventures” shall mean, together, the Bermuda Joint Venture and the USA
Joint Venture.
21.“Key Person Event” shall mean (i) the death, Disability or retirement of
Daniel S. Loeb; or (ii) the occurrence of any other circumstance in which Daniel
S. Loeb is no longer (a) directing the investment program of the Investment
Manager; or (b) actively involved in the day-to-day management of the Investment
Manager.
8



--------------------------------------------------------------------------------





22.“Key Personnel” shall mean Daniel S. Loeb and any other member of the
Investment Manager (or, if any such members are not individuals, the individuals
that are the ultimate beneficial owners of such members).
23.“Law” shall mean any applicable law, statute, ordinance, rule, regulation,
judgment, injunction, order, treaty and/or decree of any applicable Governmental
Authority.
24.“Limited Partners” shall mean each Person admitted as a limited partner of
the Partnership in accordance with this Agreement.
25.“Loss Recovery Account” shall have the meaning as set forth in
Section 4.1.3.3.
26.“Losses” shall have the meaning set forth in Section 6.5.2.
27.“LP Confidential Information” shall have the meaning set forth in
Section 12.2.1.
28.“Majority-in-Interest” shall mean, as of any date of determination, the
Limited Partners that have in excess of 50% of the Partnership Percentages of
the Limited Partners that are entitled to consent on a matter pursuant to the
terms of this Agreement.
29.“Management Fee” shall have the meaning as set forth in Section 8.3.1.
30.“Managing Member” shall mean the member or members of the General Partner or
the Investment Manager designated by all the members thereof, pursuant to their
respective limited liability company agreements as in effect from time to time,
to manage the business and affairs of the General Partner and the Investment
Manager, respectively.
31.“Material Adverse Effect” shall have the meaning as such term is interpreted
under the laws of the State of Delaware.
32.“Memorandum Account” shall have the meaning as set forth in Section 4.1.3.8.
33.“Merger” shall mean the transactions contemplated by that certain Agreement
and Plan of Merger, dated August 6, 2020, by and among Third Point Reinsurance,
Ltd., Yoga Merger Sub Limited and Sirius International Insurance Group Ltd.
34.“Minimum GP Holding Level” shall have the meaning as set forth in Section
3.1.1.
35.“Net Assets” shall mean the excess of the Partnership’s assets over its
liabilities at Fair Value.
36.“Net Capital Appreciation” shall mean the excess, if any, of the Ending Value
over the Beginning Value.
9



--------------------------------------------------------------------------------





37.“Net Capital Depreciation” shall mean the excess, if any, of the Beginning
Value over the Ending Value.
38.“Net Decrease” shall mean, for each Limited Partner with respect to any
period, the excess, if any, of (i) the Net Capital Depreciation, if any,
allocated to the Limited Partner’s Capital Account for such period pursuant to
Section 4.1.3.1, over (ii) the Net Capital Appreciation, if any, allocated to
the Limited Partner’s Capital Account for such period pursuant to Section
4.1.3.1.
39.“Net Increase” shall mean, for each Limited Partner with respect to any
period, the excess, if any, of (i) the Net Capital Appreciation, if any,
allocated to the Limited Partner’s Capital Account for such period pursuant to
Section 4.1.3.1, over (ii) the Net Capital Depreciation, if any, allocated to
the Limited Partner’s Capital Account for such period pursuant to Section
4.1.3.1.
40.“Notice of Dissolution” shall mean a notice of dissolution signed by the
General Partner or liquidator of the Partnership pursuant to the Partnership
Law.
41.“Offshore Master Fund” shall mean Third Point Offshore Master Fund L.P.
42.“Original Agreement” shall have the meaning set forth in the Recitals.
43.“Other Agreements” shall mean side letters or similar separate written
agreements between the General Partner and/or the Investment Manager, on the one
hand, and the Company, on the other hand, the provisions of which may modify the
terms of this Agreement.
44.“partial withdrawal” shall mean, with respect to the Company, a withdrawal
(as permitted by Section 3.5) that is less than its entire Capital Account
balance.
45.“Partners” shall mean, collectively, the Limited Partners and the General
Partner, including any Persons hereafter admitted as Partners in accordance with
this Agreement and excluding any Persons who cease to be Partners in accordance
with this Agreement.
46.“Partnership” shall have the meaning set forth in the Recitals.
47.“Partnership Insurance” shall have the meaning set forth in Section 6.5.3.
48.“Partnership Law” shall mean the Exempted Limited Partnership Law (2018
Revision) of the Cayman Islands, as may be further amended from time to time and
any successor Law thereto.
49.“Partnership Percentage” shall mean, in respect of any Fiscal Period, a
percentage established for each Partner on the Partnership’s books as of the
first day of such Fiscal Period. The Partnership Percentage of each Partner for
a Fiscal Period shall be determined by dividing the balance of each such
Partner’s Capital Account as of the beginning of the Fiscal
10



--------------------------------------------------------------------------------





Period by the sum of the balances of all of the Partners’ Capital Accounts as of
the beginning of the Fiscal Period. The sum of the Partnership Percentages for
each Fiscal Period shall equal 100%.
50.“Partnership Representative” shall mean for any relevant taxable year of the
Partnership to which the BBA Rules apply, the General Partner acting in the
capacity of the “partnership representative” (as such term is defined under the
BBA Rules) or such other Person as may be so designated by the General Partner;
provided that the General Partner may not designate another Person as such
without the prior written consent of the Company.
51.“Person” shall mean a natural person, partnership, limited liability company,
corporation, unincorporated association, joint venture, trust, state or any
other entity or any governmental agency or political subdivision thereof.
52.“Purchase Price” shall have the meaning as set forth in Section 4.1.3.8.
53.“Registrar” shall mean the Cayman Islands Registrar of Exempted Limited
Partnerships appointed pursuant to the Partnership Law.
54.“Representatives” shall mean a Limited Partner’s directors, officers,
employees, advisers, consultants, auditors, accountants, partners, members,
Affiliates, or agents, or any Affiliates of the foregoing.
55.“Risk Management Withdrawable Amount” shall mean, as of the effective date of
any withdrawal made pursuant to Section 3.5.1.4:
a.20% of the sum of (x) the aggregate opening balances of the Company’s Capital
Account(s) as of the Effective Date and (y) the aggregate amount of Capital
Contributions credited to the Company’s Capital Account(s) during the 90-day
period following the Effective Date; provided that such 90-day period may be
extended with the approval of the Investment Committee in the event that there
is a delay (regulatory or otherwise) in the Company’s ability to make planned
and approved initial Capital Contributions to the Partnership; minus
b.the aggregate amount withdrawn by the Company pursuant to Section 3.5.1.4
prior to such withdrawal date; plus
c.the aggregate amount of Capital Contributions made by the Company (excluding
amounts described in Section 1.93(i)(y) above and Section 1.93(v) below) prior
to such withdrawal date; minus
d.50% of the aggregate amount withdrawn by the Company pursuant to
Section 3.5.1.2 prior to such withdrawal date; plus
11



--------------------------------------------------------------------------------





e.50% of the aggregate amount of capital re-contributed by the Company as
contemplated by Section  3.5.1.2 prior to such withdrawal date.
56.“SEC” shall mean the U.S. Securities and Exchange Commission.
57.“Second Amended and Restated Agreement” shall have the meaning set forth in
the Recitals.
58.“Security” or “Securities” shall mean capital stock, depositary receipts,
shares of investment companies and mutual funds of all types, currencies,
preorganization certificates and subscriptions, interests in REITs, swaps,
warrants, bonds, notes, debentures (whether subordinated, convertible or
otherwise), commercial paper, certificates of deposit, bankers’ acceptances,
trade acceptances, contract and other claims, executory contracts,
participations therein, trust receipts, obligations of the United States, any
state thereof, non-U.S. governments and instrumentalities of any of them, shares
of beneficial interest, partnership interests and other securities of whatever
kind or nature of any Person, corporation, government or entity whatsoever,
whether or not publicly traded or readily marketable, loans, credit paper,
accounts and notes receivable and payable held by trade or other creditors, any
interest in any security, or any rights and options relating thereto, including
put and call options and any combination thereof (written by the Partnership or
others), and commodities and commodity contracts, including futures contracts
and options thereon.
59.“Special Purpose Vehicle” shall have the meaning as set forth in
Section 6.1.1.2.
60.“Statement” shall mean the statement of registration filed by the General
Partner on behalf of the Partnership with the Registrar in the Cayman Islands
pursuant to Section 7 of the Partnership Law.
61.“Subscription Agreement” shall mean the subscription agreement (including any
schedule, exhibit or appendix thereto and any investor questionnaire attached to
such subscription agreement as completed by each Limited Partner, together with
any other information, representations, warranties, and documentation provided
from time to time by the Limited Partner) between each Limited Partner and the
Partnership pursuant to which such Limited Partner has subscribed for and
purchased Interests.
62.“Tax Matters Partner” shall mean for any taxable year of the Partnership
subject to the TEFRA Rules, the General Partner acting in the capacity of the
“tax matters partner” of the Partnership (as such term was defined in Section
6231(a)(7) of the Code under the TEFRA Rules).
63.“Tax Proceeding” shall have the meaning as set forth in Section 4.1.7.2.
64.“Tax Treatment” shall have the meaning as set forth in Section 4.1.7.1.
12



--------------------------------------------------------------------------------





65.“Taxable Year” shall mean the Partnership’s taxable year for U.S. federal
income tax purposes, as determined pursuant to Section 706 of the Code.
66.“TEFRA Rules” shall mean Subchapter C of Chapter 63 of the Code (Sections
6221 through 6234), as enacted by the U.S. Tax Equity and Fiscal Responsibility
Act of 1982, as amended from time to time, and Treasury Regulations and other
guidance promulgated thereunder, and any similar state or local legislation,
regulations or guidance; provided, however, that the TEFRA Rules shall not
include the BBA Rules.
67.“Termination Event” shall have the meaning as set forth in Section 7.3.
68.“Third Point Parties” shall mean the General Partner, the Investment Manager
and their respective Affiliates.
69.“TP Funds” shall mean Third Point Offshore Fund, Ltd., the Offshore Master
Fund, Third Point Partners L.P., Third Point Partners Qualified L.P, Third Point
Ultra Onshore LP, Third Point Ultra Ltd. and Third Point Ultra Master Fund L.P.,
and any other current or future investment vehicle or account following the same
or substantially the same investment strategy as the foregoing entities.
70.“TP Re Bermuda” shall mean Third Point Reinsurance Company Ltd., a Bermuda
Class 4 insurance company.
71.“TP Re USA” shall mean Third Point Reinsurance (USA) Ltd., a Bermuda Class 4
insurance company.
72.“TPIPS Management Agreement” shall mean the Investment Management Agreement
between the Company and the Investment Manager (d/b/a Third Point Insurance
Portfolio Solutions), effective as of the Effective Date, as amended, modified,
supplemented or restated from time to time.
73.“Trademark License Agreements” shall mean, collectively, the trademark
license agreements entered into on December 22, 2011 among the Investment
Manager and the Company, and the Joinder Agreement entered into on February 17,
2016 among the Company, the Investment Manager and Third Point Re (USA) Holdings
Inc., as each may be amended, modified, supplemented or restated from time to
time.
74.“Transaction Fees” shall have the meaning as set forth in Section 8.4.
75.“Transfer” shall mean any transaction by which a Partner may directly,
indirectly or synthetically transfer, pledge, charge (or otherwise create a
security interest in), assign, hypothecate, sell, convey, exchange, reference
under a derivatives contract or any other arrangement or otherwise dispose of
all, or any portion, of its interest, or the economic or non-economic rights in
its interest, to any other beneficial owner or other Persons.
76.“Treasury Regulations” shall mean the regulations promulgated under the Code.
13



--------------------------------------------------------------------------------





77.“UCC” shall mean a committee elected by the General Partner comprised of one
or more persons unaffiliated with the General Partner. Each person serving on
the UCC shall be appointed until such person resigns or is otherwise removed or
replaced by the General Partner in its discretion. From time to time, the
General Partner may elect additional persons to serve on the UCC.
78.“Unrestricted Partner” shall have the meaning as set forth in
Section 4.1.3.7.
79.“USA Joint Venture” shall mean that certain joint venture that was governed
by the Amended and Restated Joint Venture and Investment Management Agreement,
dated June 22, 2016, by and among TP Re USA, the Investment Manager and the
General Partner.
80.“Valuation Policy” shall have the meaning as set forth in Section 4.2.1.
Article II.


Formation of Partnership
a.Formation of the Partnership
. The Partnership was formed pursuant to the Original Agreement and was
registered as an exempted limited partnership under the Partnership Law by the
General Partner pursuant to a Statement filed with the Registrar on June 25,
2018. Such action is hereby ratified and confirmed in all respects.
b.Partnership Name and Address
. The name of the Partnership is “Third Point Enhanced LP.” The General Partner
may change the name of the Partnership with the prior written consent of the
Company. The principal office of the Partnership is located at 55 Hudson Yards,
New York, New York 10001, or at such other location as the General Partner in
the future may designate.
c.Registered Agent and Registered Office
. The Partnership’s registered office in the Cayman Islands is located at
Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road, George
Town, Grand Cayman KY1-9008, Cayman Islands. The name of its registered agent at
such address is Walkers Corporate Limited.
d.Registration as Exempted Limited Partnership
. The General Partner shall make such filings with the Registrar in the Cayman
Islands as are necessary to continue the registration of the Partnership as an
exempted limited partnership under the Partnership Law.
14



--------------------------------------------------------------------------------





e.Purposes
.
i.The purpose of the Partnership is to invest certain assets of the Company
pursuant and subject to the Guidelines. The Partnership may engage in all
activities and transactions as the General Partner may deem necessary or
advisable in connection with the foregoing purpose, including to do such acts as
are necessary or advisable in connection with the maintenance and administration
of the Partnership. The Partnership may invest all or a portion of its
investable capital through one or more Special Purpose Vehicles (which in turn
will invest in Securities).
ii.The parties hereto acknowledge that they intend that each of the Joint
Ventures and the Partnership, as a continuation of the Bermuda Joint Venture, be
taxed as a partnership and not as an association taxable as a corporation for
U.S. federal income tax purposes. No election may be made to treat the Joint
Ventures or the Partnership as other than a partnership for U.S. federal income
tax purposes.
f.Term of the Partnership
. The term of the Partnership shall continue until the first of the following
events occurs:
i.at any time, upon the written consent of all the Limited Partners and the
General Partner;
ii.within 60 days of the dissolution, entry of an order for relief or filing of
a bankruptcy petition or withdrawal of the General Partner, unless within such
60 days not less than a Majority-in-Interest of the then-Limited Partners
appoint a successor general partner and elect to continue the business of the
Partnership; or
iii.subject to the foregoing, any other event causing the mandatory winding up
and dissolution of the Partnership under the laws of the Cayman Islands.
At the end of its term, the Partnership shall be wound up and dissolved pursuant
to Article IX.
g.Interests
. The Partnership, in the General Partner’s discretion, may in the future offer
Interests and/or establish classes, sub-classes, series, tranches or lots, in
any case, with different offering terms including with respect to, among other
things, the Incentive Allocation, Management Fees, withdrawal rights, minimum
and additional subscription amounts, portfolios, denomination of currencies,
informational rights and other rights.
15



--------------------------------------------------------------------------------





Article III.


Contributions to and Withdrawals from Capital Accounts
h.Contributions of the Partners
.
i.The General Partner shall maintain its Capital Account with the Partnership at
all times at a level equal to at least 10% of the aggregate of all Partners’
Capital Accounts (the “Minimum GP Holding Level”). Prior to or contemporaneous
with accepting any Capital Contributions from prospective or existing Limited
Partners as of any Closing Day, the General Partner shall make additional
Capital Contributions in such amounts so that its Capital Account satisfies the
Minimum GP Holding Level, as adjusted based on the expected aggregate of all
Partners’ Capital Accounts after giving effect to such prospective or existing
Partners’ Capital Contributions. The General Partner shall provide the Company
with information concerning the balance of the General Partner’s Capital Account
upon reasonable request.
ii.Subject to the requirements of Section 3.1.1, the General Partner shall have
the right, but not the obligation (except as set forth in Section 3.5.6), in its
discretion, to admit additional Limited Partners that are Excluded Investors to
the Partnership or accept additional Capital Contributions from the Partners as
of any Closing Day.
iii.Contributions to the Partnership’s capital (“Capital Contributions”) made by
Limited Partners shall take the form of cash. The General Partner may, in its
discretion, however, permit Limited Partners to contribute marketable Securities
to the Partnership, subject to terms and conditions determined by the General
Partner in its discretion. In the event that an existing Partner makes an
additional Capital Contribution and/or the General Partner offers new Interests
and/or create new classes, sub-classes, series, tranches or lots pursuant to
Section 2.7, the General Partner may create additional Capital Accounts to
properly account for such additional Capital Contributions, any new Interests
offered, classes, sub-classes, series, tranches or lots created and/or for
purposes of determining the terms applicable to the Interests, including terms
relating to withdrawals set forth in this Agreement.
i.No Interest and No Return
. Except as provided in this Agreement or by Law, no Partner shall have any
right to demand or receive the return of its Capital Contribution to the
Partnership. Except as provided in this Article III, no Partner shall be
entitled to interest on any Capital Contribution to the Partnership or on the
Partner’s Capital Account.
j.No Required Additional Capital Contributions
. Except as required under the Partnership Law and pursuant to Section 3.8 and
Section 6.7.2, no Limited Partner shall be required to make any additional
capital contributions to the Partnership.
16



--------------------------------------------------------------------------------





k.Withdrawals in General
. The Interest of a Limited Partner may not be withdrawn prior to termination of
the Partnership except as provided in this Article III.
l.Permitted Withdrawals from Capital Accounts
.
i.The Company may make a withdrawal from its Capital Account(s):
1.as of the end of the Investment Period, of all of the Company’s Capital
Accounts in their entirety (but not less than their entirety), upon
recommendation by the Chief Executive Officer, as approved by the Investment
Committee, upon not less than one year’s prior written notice to the General
Partner before the end of the Investment Period. If the Company does not give
such prior written notice, then the Investment Period shall be extended by an
additional term of two years, and, as of each successive term thereafter that
the Company does not give such prior written notice (i.e., not less than one
year prior to the expiration of the Investment Period, as extended in accordance
with this Section 3.5.1.1), the Investment Period shall be extended for two
additional years;1
2.as of any month end, only in the event (a) the Company (upon the
recommendation of the Chief Executive Officer and approval of a majority of the
Investment Committee) determines a withdrawal is necessary to prevent a negative
credit rating action, which may include, but is not limited to, a rating
downgrade, the assignment of a “Negative Outlook” or the placement of the
Company “Under Review With Negative Implications” or any other similar negative
rating action, or (b) the Company determines a withdrawal is necessary to
diversify its assets pursuant to, or to avoid any non-compliance with or adverse
consequences of, any Law, order or regulation promulgated by a Governmental
Authority (any such Law, order or regulation, a “Diversification Requirement”),
in each of clauses (a) and (b), only to the extent that (i) there has not been a
Change in Control prior to either such determination and (ii) the Chief
Executive Officer and the Investment Committee have deemed it reasonable to
maintain the Company’s then-existing rating or to otherwise prevent a negative
credit rating action, or take any such action considering a Diversification
Requirement, as the case may be; provided that the Company shall withdraw the
minimum amount necessary under (a) or (b). Withdrawals pursuant to this Section
3.5.1.2 shall be made at the end of the calendar month that is more than ten
Business Days’ following the date of the prior written notice of such withdrawal
to the General Partner. Any amounts withdrawn from the Partnership pursuant to
this Section 3.5.1.2 shall be invested in short-term liquid securities pending a
review of the Company’s other potential means to raise its capital position or
otherwise satisfy the ratings agencies or regulator, as the case may be, and the
Company shall instruct its officers to promptly conduct a review of all such
reasonable means to raise its capital

1  For example, assuming an initial Investment Period ending on December 31,
2025, if notice is not given by December 31, 2024, then the term shall
automatically be extended to December 31, 2027, and then, if notice is not given
by December 31, 2026, then the term shall automatically be extended to December
31, 2029, and so on and so forth.
17



--------------------------------------------------------------------------------





position or otherwise satisfy the ratings agency or regulator, as the case may
be. On a monthly basis, to the extent that amounts withdrawn pursuant to this
Section 3.5.1.2 remain not invested in the Partnership, the Investment Committee
shall review such means to determine whether they are preferable to maintaining
an investment in the Partnership that had been in place prior to such
withdrawal;
3.as of any month end prior to the occurrence of a Change of Control, of an
amount no more than an amount recommended by the Chief Executive Officer that
the Investment Committee agrees is appropriate, if the Partnership experiences
negative net performance that, based on the reasonable determination of the
Investment Committee, constitutes underperformance compared to investment funds
managed by third-party managers and pursuing the same or substantially similar
investment strategy as the Partnership for two or more consecutive calendar
years commencing as of 2021, upon not less than 30 days’ prior written notice to
the General Partner, and if, before electing to make such withdrawal, the
Investment Committee engages in direct discussions with the Chief Executive
Officer of Third Point to determine whether it is appropriate to adjust its
allocation to the Partnership; provided that the Chief Executive Officer of
Third Point makes himself available for such discussion upon the reasonable
request of the Investment Committee;
4.as of any month end prior to the occurrence of a Change of Control, upon
recommendation by the Chief Executive Officer, as approved by the Investment
Committee, an amount no more than the amount recommended by the Chief Executive
Officer as approved by the Investment Committee in order to satisfy the
then-current risk management guidelines of the Company, upon not less than ten
days’ prior written notice to the General Partner; provided that the amount
withdrawn as of any month end pursuant to this Section 3.5.1.4 shall not be
greater than the then-current Risk Management Withdrawable Amount;
5.as of any month end, of all or any of the Company’s Capital Accounts,
following the occurrence of any Cause Event, upon recommendation by the Chief
Executive Officer, as approved by the Investment Committee, upon not less than
five days’ prior written notice to the General Partner;
6.as of any month end prior to the occurrence of a Change of Control, of all or
any of the Company’s Capital Accounts, following the determination of the
Company to commence a Dissolution, upon not less than 30 days’ prior written
notice to the General Partner, such withdrawal to be effective no later than,
and conditioned upon, the commencement of such Dissolution;
7.as of any month end, of all or any of the Company’s Capital Accounts, upon
recommendation by the Chief Executive Officer, as approved by the Investment
Committee, and upon not less than 90 days’ prior written notice to the General
Partner (i) following the occurrence of any Key Person Event (other than a Key
Person Event arising out of the Disability of Daniel S. Loeb) or (ii) following
the occurrence of a Key Person Event arising out of the Disability of Daniel S.
Loeb, provided that the Company submitted a withdrawal request to the General
Partner following its receipt of notice of the related Disability Onset pursuant
to Section 6.1.8; provided, further, that in each case of this
Section 3.5.1.7(i) and
18



--------------------------------------------------------------------------------





(ii), under no circumstances shall the Company be prevented from achieving
liquidity following a Key Person Event on a timeline that is slower than the
liquidity provided to the investors in the TP Funds. Without limiting the
foregoing, the Company shall use commercially reasonable efforts, prior to
withdrawing in accordance with this Section 3.5.1.7, to grant the Investment
Manager a reasonable opportunity to make a presentation to the Investment
Committee regarding its capabilities to continue to manage the Partnership; or
8.as of any month end, of an amount that is no more than the amount necessary to
ensure that the General Partner’s Capital Account meets the Minimum GP Holding
Level, upon not less than five days’ prior written notice to the General
Partner.
ii.The General Partner and Excluded Investors shall have the right to withdraw
amounts from their Capital Accounts at any time; provided that the General
Partner shall not withdraw any amount that would cause it to breach the
requirements set forth in Section 3.1.1. The General Partner shall promptly
notify the Company in writing at least five Business Days prior to making any
withdrawal from the Partnership.
iii.The right of any Limited Partner to withdraw or of any Limited Partner to
have distributed an amount from its Capital Account pursuant to the provisions
of this Section 3.5 is subject to Section 3.7 and the provision by the General
Partner for all Partnership liabilities and reserves established under Section
4.3.
iv.With respect to any amounts withdrawn, a withdrawing Limited Partner shall
not share in the income, gains and losses resulting from the Partnership’s
activities or have any other rights or obligations as a Limited Partner after
the effective date of its withdrawal except as provided in Section 4.3, Section
6.7.2 and Section 13.2.
v.In the event that a Limited Partner shall have withdrawn from the Partnership
in full pursuant to Section 3.5 (other than in connection with Section 3.5.1.2),
(i) such Limited Partner shall no longer be considered a Limited Partner from
and after the date of such complete withdrawal; and (ii) the provisions of this
Agreement shall no longer apply to such Limited Partner (except those provisions
which by their terms apply to Limited Partner following their withdrawal).
vi.In the event that the Company requests a full withdrawal from the
Partnership, (i) at least one Excluded Investor shall maintain a Capital Account
balance of at least $1.00 until after such time as the Company has fully
withdrawn from the Partnership; or (ii) if there are no Limited Partners other
than the Company at the time of the Company’s withdrawal request, then the
General Partner shall cause at least one Excluded Investor to be admitted to the
Partnership as a Limited Partner and cause such Excluded Investor to maintain a
Capital Account balance of at least $1.00 until after such time as the Company
has fully withdrawn from the Partnership.
m.Payment of Withdrawal Proceeds; Other Terms
.
19



--------------------------------------------------------------------------------





i.Withdrawal proceeds shall generally be paid to the withdrawing Limited Partner
in cash by wire transfer or such other permissible method. Withdrawal proceeds
in respect of any withdrawal shall be paid within 10 Business Days following the
applicable withdrawal date or as soon as practicable thereafter.
ii.The General Partner shall make all reasonable efforts to make distributions
in cash in connection with a Partner’s withdrawal of capital from the
Partnership or otherwise. Notwithstanding the foregoing, in the unlikely event
that the General Partner determines, in its discretion, that it is unable to
liquidate a sufficient portion of the Partnership’s portfolio in order to
satisfy any distribution to the Partners in full and in cash without materially
adversely affecting the Affiliated Funds, then the General Partner may, in its
discretion, make distributions in-kind and choose which Securities or other
assets or liabilities of the Partnership to distribute in-kind. If the
Partnership proposes to make a distribution in-kind, unless a Partner consents,
and subject to Section 4.1.3.7 and Section 4.1.3.8, such distribution shall
include no more of any particular Security or other asset or liability than the
Partner’s share of such Security or asset or liability determined on a pro rata
basis based on such Partner’s Partnership Percentage (i.e., as if determined on
a “look-through” basis). Subject to Section 4.1.3.7 and Section 4.1.3.8, in the
event that a Partner consents to receiving a distribution in-kind that is
greater than its pro rata share of such Security or asset or liability based on
such Partner’s Partnership Percentage, then such non pro rata distribution
in-kind shall only be made if the Partnership is not materially adversely
affected by such distribution in-kind.
iii.If a distribution is made in-kind in connection with a Partner’s withdrawal
of capital from the Partnership, then on the withdrawal date, the General
Partner shall (i) determine the Fair Value of such in-kind proceeds and adjust
the Capital Accounts of all Partners upwards or downwards to reflect the
difference between the book value and the Fair Value thereof, as if such gain or
loss had been recognized upon an actual sale of such in-kind proceeds on such
date and allocated pursuant to Section 4.1.3; and (ii) reduce the Capital
Account of the distributee Partner by the Fair Value of such in-kind proceeds
distributed (or to be distributed) to such Partner. In-kind distributions made
pursuant to Section 3.6.2, this Section 3.6.3 or Section 9.1 may be comprised
of, among other things, interests in trading vehicles or Special Purpose
Vehicles holding the actual investment or participations in the actual
investment or participation notes (or similar derivative instruments), which
provide a return with respect to certain Securities or other assets or
liabilities of the Partnership. The holders of interests in a Special Purpose
Vehicle shall bear the expenses of such Special Purpose Vehicle.
n.Limitations on Withdrawal
.
i.No Partner may withdraw any amounts from its Capital Account in excess of the
positive balance of its Capital Account.
ii.Any of the conditions relating to withdrawals pursuant to the provisions of
this Article III or otherwise as set out in this Agreement (including the notice
periods and lock-up periods) may, in good faith and in a manner that is not
materially prejudicial to the
20



--------------------------------------------------------------------------------





Partnership, be waived or reduced by the General Partner, in its discretion,
from time to time, subject to such terms and conditions deemed appropriate to
the General Partner, with respect to one or more Limited Partners without notice
to, or the consent of, the other Limited Partners.
o.Withholding Taxes
. The General Partner may withhold taxes from any distribution in respect of
withdrawal proceeds or with respect to any allocation to any Partner or Former
Partner or otherwise with respect to any Partner or Former Partner to the extent
required by the Code or any other applicable Law. If the amount of such taxes is
greater than such Capital Account balance and/or any such distributable amounts,
then such Partner or Former Partner shall pay the amount of such excess to the
Partnership. Neither the Partnership nor the General Partner shall be liable for
any excess withholding tax withheld (directly or indirectly) in respect of any
Partner or Former Partner, and, in the event of over-withholding, a Partner or
Former Partner’s sole recourse shall be to apply for a refund from the
appropriate taxing authority.
Article IV.


Capital Accounts and Allocations
p.Capital Accounts
.
i.A “Capital Account” shall be established for each Partner as of the first day
of each Fiscal Period.
ii.For the Fiscal Period during which a Partner is admitted to the Partnership,
the Partner’s Capital Account shall initially equal the Partner’s initial
Capital Contribution. For each Fiscal Period after the Fiscal Period in which a
Partner is admitted to the Partnership, the Partner’s Capital Account shall
initially equal the sum of the Partner’s Capital Account as finally adjusted for
the immediately preceding Fiscal Period in accordance with the provisions of
this Article IV of the Agreement, increased by the amount of any additional
Capital Contribution made by the Partner as of the first day of the Fiscal
Period and reduced by (i) the amount of any withdrawal made by the Partner
pursuant to Article III of this Agreement and (ii) the Management Fee charged to
the Partner’s Capital Account. In the event that a Partner Transfers its
Interest in accordance with the provisions of Section 7.4 of this Agreement, the
purchaser, assignee or successorininterest shall acquire the Capital Account
(or the portion of the Capital Account attributable to the Interest conveyed)
regardless of whether the purchaser, assignee or successorininterest becomes a
Partner.
iii.Allocation of Net Capital Appreciation or Net Capital Depreciation.
1.At the end of each Fiscal Period, the Capital Account of a Partner (including
the General Partner) for such Fiscal Period shall be adjusted by crediting (in
the case of Net Capital Appreciation) or debiting (in the case of Net Capital
Depreciation) the
21



--------------------------------------------------------------------------------





Net Capital Appreciation or Net Capital Depreciation, as the case may be, to the
Capital Accounts of all of the Partners (including the General Partner) in
proportion to their respective Partnership Percentages.
2.A reallocation of the amounts allocated pursuant to Section 4.1.3.1 shall
occur at the end of each Incentive Allocation Period of the Partnership so that
20% of the result of (x) the Net Increase (if any) of the Capital Account of a
Limited Partner during such Incentive Allocation Period, minus (y) the
Management Fee debited from such Capital Account for such Incentive Allocation
Period, minus (z) such Partner’s Loss Recovery Account balance for such
Incentive Allocation Period, shall be reallocated to the General Partner (the
“Incentive Allocation”). The General Partner, in its discretion, may elect to
reduce, waive or calculate differently the Incentive Allocation, with respect to
any Limited Partner.
3.There shall be established on the books of the Partnership for the Capital
Account of each Limited Partner a memorandum loss recovery account (a “Loss
Recovery Account”), the opening balance of which shall initially be zero. At
each date that an Incentive Allocation with respect to a Capital Account is to
be determined, the balance in the Loss Recovery Account attributable to such
Capital Account shall be adjusted as follows: FIRST, if, in the aggregate, Net
Decrease has been allocated to such Capital Account since the immediately
preceding date as of which a calculation of an Incentive Allocation was made
(other than an Incentive Allocation made upon a withdrawal prior to the end of
the Fiscal Year) (or if no calculation has yet been made with respect to such
Capital Account, since it was established), there shall be added to such Loss
Recovery Account an amount equal to such Net Decrease; and SECOND, if there is
Net Increase (before any Incentive Allocation) with respect to such Capital
Account during an Incentive Allocation Period, any Loss Recovery Account shall
be reduced (but not below zero) by the amount of such Net Increase. Solely for
purposes of this Section 4.1.3.3, in determining the Loss Recovery Account
attributable to a Capital Account, Net Increase and Net Decrease for any
applicable period generally shall be calculated by taking into account the
amount of the Management Fee, if any, deducted from such Capital Account for
such period.
4.In the event that a Limited Partner with an unrecovered balance in a Loss
Recovery Account with respect to its Capital Account, withdraws all or a portion
of its Capital Account, (a) with respect to the withdrawn portion of such
Capital Account, the Loss Recovery Account shall equal the product of (i) the
balance of such Capital Account’s Loss Recovery Account on the withdrawal date
(immediately prior to the withdrawal) and (ii) a fraction, the numerator of
which is the amount withdrawn and the denominator of which is the balance of
such Capital Account on the withdrawal date (immediately prior to the
withdrawal) and (b) with respect to the non-withdrawn portion of such Capital
Account, the Loss Recovery Account shall equal the product of (i) the balance of
such Capital Account’s Loss Recovery Account on the withdrawal date (immediately
prior to the withdrawal) and (ii) a fraction, the numerator of which is the
amount of the Capital Account that is not withdrawn and the denominator of which
is the balance in such Capital Account on the withdrawal date (immediately prior
to the withdrawal). After the withdrawal, the unrecovered balance of the Loss
Recovery Account with respect to the withdrawn portion of such Capital Account
shall be
22



--------------------------------------------------------------------------------





removed from such Capital Account. Additional Capital Contributions shall not
affect any Limited Partner’s Loss Recovery Account.
5.In the event that the Company Transfers all or any portion of a Capital
Account in accordance with Section 7.4 to another Affiliate of the Company, then
(A) no Incentive Allocation shall be calculated and allocated in respect of the
Capital Account being transferred (unless the date of the Transfer is a Fiscal
Year-end); and (B) any unrecovered balance in the transferor’s Loss Recovery
Account attributable to the Capital Account associated with the Transferred
amount (as determined in accordance with the calculation in the first sentence
of Section 4.1.3.4 as if such Transferred amount had been withdrawn) shall, in
the discretion of the Investment Manager, either be: (i) preserved in the Loss
Recovery Account of the Transferring Limited Partner as if such amount had not
been Transferred; or (ii) transferred into the Loss Recovery Account of the
transferee Limited Partner.
6.The parties agree that notwithstanding anything to the contrary in this
Agreement or in the Second Amended and Restated Agreement, with respect to the
Fiscal Year ending December 31, 2020 any net increase or net decrease in the net
asset value of the discretionary investments mutually referred to as the “Fixed
Income Portfolio Account” by the parties (which includes, without limitation,
such corporate bonds, structured credit and related hedging as approved by the
Investment Committee for inclusion in the Fixed Income Portfolio Account but
excludes any investments that are made for purposes of collateral posting to
counterparties, cash management. (e.g., treasuries/foreign treasury equivalents
or money market instruments) or foreign currency hedging) of the Collateral
Assets (as defined in the Second Amended and Restated Agreement) during the
Fiscal Year ending December 31, 2020 shall be deemed to be Net Capital
Appreciation or Net Capital Depreciation, as applicable, generated by the
Partnership for all purposes, including reducing or increasing any balance in
the Loss Recovery Account and the General Partner’s entitlement to Incentive
Allocation. Any expenses borne by the Company in connection with the Fixed
Income Portfolio Account will serve to offset the Net Capital Appreciation, or
increase the Net Capital Depreciation, as the case may be, for purposes of this
Section 4.1.3.6. Notwithstanding anything to the contrary herein, this Section
4.1.3.6 shall be effective on December 31, 2020.
7.In the event the General Partner determines that, based upon any tax,
regulatory or other considerations as to which the General Partner and any
Limited Partner agree, such Partner should not participate (or should be limited
in its participation) in the Net Capital Appreciation or Net Capital
Depreciation, if any, attributable to trading in any Security, type of Security
or any other transaction, the General Partner may allocate such Net Capital
Appreciation or Net Capital Depreciation only to the Capital Accounts of
Partners to whom such considerations or reasons do not apply (or may allocate to
the Capital Account to which such considerations or reasons apply, the portion
of such Net Capital Appreciation or Net Capital Depreciation attributable to
such Capital Account’s limited participation in such Security, type of Security
or other transaction). In addition, if for any of the reasons described above,
the General Partner determines that a Partner should have no interest whatsoever
in a particular Security, type of Security or transaction, then, subject to such
Partner’s consent (which shall not be required for a Security, type of Security
or transaction that could generate income
23



--------------------------------------------------------------------------------





that is effectively connected with the conduct of a trade or business in the
United States (including U.S. real estate assets) and can be specially allocated
pursuant to Section 6.1.2.2), the interests in such Security, type of Security
or transaction may be set forth in a separate memorandum account in which only
the Partners having an interest in such Security, type of Security or
transaction (any such Partner, for such Security, type of Security or
transaction, being referred to as an “Unrestricted Partner”) shall have an
interest and the Net Capital Appreciation and Net Capital Depreciation for each
such memorandum account shall be separately calculated.
8.At the end of each Fiscal Period during which a memorandum account created
pursuant to Section 4.1.3.7 (a “Memorandum Account”) was in existence (or during
which an interest in particular Securities was otherwise allocated away from one
or more Limited Partners), the Capital Account of each Unrestricted Partner may
be debited pro rata in accordance with the Capital Accounts of all Unrestricted
Partners at the opening of such Fiscal Period in an amount equal to the interest
that would have accrued on the amount used to purchase the Securities
attributable to the Memorandum Account (the “Purchase Price”) had the Purchase
Price earned interest at the rate per annum being paid by the Partnership from
time to time during the applicable Fiscal Period for borrowed funds, or, if
funds have not been borrowed by the Partnership during such Fiscal Period, at
the interest rate per annum that the General Partner determines would have been
paid if funds had been borrowed by the Partnership during such Fiscal Period.
The amount so debited shall then be credited to the Capital Accounts of all of
the Partners in accordance with their Partnership Percentages.
9.The General Partner may elect to have the Incentive Allocation reallocated to
it (or to any of its Affiliates) at the level of any Special Purpose Vehicle
through which the investment program of the Partnership is being effectuated
without receiving consent from existing Limited Partners, for so long as such
election does not result in any material adverse consequences to the Limited
Partners.
iv.Amendment of Incentive Allocation.
The General Partner shall have the right to amend, without the consent of the
Limited Partners, Section 4.1.3 so that the Incentive Allocation therein
provided conforms to any applicable requirements of the SEC and other regulatory
authorities or to address any change in Law that affects the tax treatment of
the Incentive Allocation or any income allocated to the General Partner, its
Affiliates or any Person providing management and/or administrative services to
the Partnership; provided, however, that no such amendment shall increase the
Incentive Allocation that otherwise would be made with respect to a Capital
Account or result in any material adverse consequences to the Limited Partners.
The Partnership shall not bear any expenses related to effecting any changes to
the provisions relating to the Incentive Allocation as provided in this Section
4.1.4.
v.Allocations for Tax Purposes.
1.For each fiscal year, items of income, deduction, gain, loss or credit shall
be allocated for U.S. federal income tax purposes among the Partners in such
manner as the General Partner, in its discretion, determines reasonably reflects
amounts credited
24



--------------------------------------------------------------------------------





or debited to each Partner’s Capital Account for the current and prior fiscal
years (or relevant portions thereof).
2.Notwithstanding the foregoing, the General Partner shall be entitled, in its
discretion, to specially allocate items of income and gain (or loss and
deduction) to Partners who withdraw all or a portion of their Capital Account
during any Fiscal Year in a manner designed to ensure that each withdrawing
Partner is allocated income or gain (or loss or deduction) in an amount equal to
the difference between that Partner’s Capital Account balance (or portion
thereof being withdrawn) at the time of the withdrawal and the tax basis for its
interest in the Partnership at that time (or proportionate amount thereof),
determined, in all cases, (x) with regard to deemed distributions and
contributions under Section 752 of the Code; and (y) without regard to any
adjustments that have been made to the tax basis of the withdrawing Partner’s
interest in the Partnership as a result of any withdrawals or assignment of its
interest in the Partnership prior to the withdrawal (other than the original
issue of the interest in the Partnership), including by reason of death.
3.The provisions of this Section 4.1.5 are intended to comply with Treasury
Regulation Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulation. In furtherance of the foregoing, the
provisions of Section 704 and the Treasury Regulations thereunder addressing
qualified income offset, minimum gain chargeback requirements and allocations of
deductions attributable to nonrecourse debt and partner nonrecourse debt (as
defined in Treasury Regulation Section 1.704-2(b)(4)), are hereby incorporated
by reference.
vi.Certain Actions
. Notwithstanding any other provision of this Agreement, (i) each Partner shall,
and shall cause each of its Affiliates and transferees to, take any action
requested by the General Partner, and the General Partner may take any
reasonable action, to ensure that the fair market value of any Interest that is
transferred in connection with the performance of services is treated for
U.S. federal income tax purposes as being equal to the “liquidation value”
(within the meaning of Proposed Treasury Regulation Section 1.833(l)) of that
Interest (and that each such Interest is afforded passthrough treatment for all
applicable U.S. federal, state or local income tax purposes); and (ii) without
limiting the generality of the foregoing, to the extent required in order to
attain or ensure such treatment under any applicable Law, Treasury Regulation,
IRS Revenue Procedure, IRS Revenue Ruling, IRS Notice or other guidance
governing partnership interests transferred in connection with the performance
of services, such action may include authorizing and directing the Partnership
or the General Partner to make any election, agreeing to any condition imposed
on such Partner, its Affiliates or its transferees, executing any amendment to
this Agreement or other agreements, executing any new agreement, making any tax
election or tax filing, and agreeing not to take any contrary position.
vii.Tax Treatment
.
25



--------------------------------------------------------------------------------





1.Except with regard to the Tax Treatment, each Partner agrees not to treat, on
any income tax return or in any claim for a refund, any item of income, gain,
loss, deduction or credit in a manner inconsistent with the treatment of such
item pursuant to the terms of this Agreement unless otherwise required by a
Final Determination after such Partner uses its commercially reasonable efforts
to uphold the treatment of the item in a manner consistent with the terms of
this Agreement.  The Partners shall (i) treat the Partnership as a partnership
for U.S. federal income tax purposes; (ii) treat the transactions completed by
the First Amended and Restated Agreement as an “assets-over” partnership merger
of the USA Joint Venture into the Bermuda Joint Venture under Treasury
Regulation Section 1.708-1(c)(3)(i) in which the Bermuda Joint Venture is
treated as the “continuing partnership” and the USA Joint Venture is treated as
liquidating and distributing its interest in the Bermuda Joint Venture to its
partners in liquidation; (iii) treat the Partnership as a continuation of the
Bermuda Joint Venture; and (iv) treat the Incentive Allocation as a partnership
profits interest for U.S. tax purposes as contemplated by this Agreement
(clauses (i) through (iv), the “Tax Treatment”).
2.Notwithstanding the foregoing, the Partners shall not take any position
inconsistent with the Tax Treatment.  If a claim, action or proceeding (a “Tax
Proceeding”) is brought by the Internal Revenue Service or other taxing
authority against a Partner or the Partnership (or either of the Joint Ventures)
challenging the Tax Treatment, such Partner shall provide prompt written notice
to the General Partner of such Tax Proceeding and the General Partner shall be
entitled to assume the defense of, and control all matters with regard to, such
Tax Proceeding as it relates to the Tax Treatment.  The General Partner shall
use reasonable efforts to keep such Partner apprised of the status of such Tax
Proceeding.  No Partner may settle a Tax Proceeding inconsistent with the Tax
Treatment contemplated by this Agreement unless the General Partner fails to
assume or maintain the defense of the Tax Proceeding as contemplated by this
Section 4.1.7.2, or the General Partner provides express prior written consent. 
In the event the General Partner exercises its right to assume control of the
defense, the Partner that is the subject of such Tax Proceeding shall reasonably
cooperate with the General Partner in such defense and make available to the
General Partner witnesses, pertinent records, materials and information in its
possession or under its control relating thereto as are reasonably requested by
the General Partner.
q.Valuation
.
i.The Partnership’s assets and liabilities shall be valued as of the close of
business on the last day of each month, in each case in accordance with the
Investment Manager’s valuation policy and procedures, as may be amended from
time to time (the “Valuation Policy”). The General Partner shall cause the
Investment Manager to provide a copy of its Valuation Policy to any Limited
Partner upon request by such Limited Partner and to notify the Limited Partners
of any changes to the Valuation Policy.
ii.All values assigned to Securities, other assets and liabilities in accordance
with the procedures set forth in the Valuation Policy shall be final.
26



--------------------------------------------------------------------------------





r.Liabilities; Reserves
. The Partnership’s liabilities shall be determined in accordance with GAAP, and
shall include the establishment of such reserves for estimated accrued expenses
and contingencies as the General Partner may deem advisable; provided, however,
that the General Partner may provide reserves and holdbacks for estimated
accrued expenses, liabilities or contingencies, including general reserves and
holdbacks for unspecified contingencies (even if such reserves or holdbacks are
not required by GAAP). All such reserves or holdbacks could reduce the amount of
distribution on withdrawal. Such reserves or holdbacks may be invested or
maintained in a manner deemed appropriate by the General Partner. Any holdback
shall be applied equally and equitably to all Capital Accounts that are subject
to the expenses, liabilities and contingencies for which such holdback was
established. Upon the determination of the General Partner that such holdback is
no longer needed, the remainder (if any) of the holdback, and the estimated
interest that the Partnership earned thereon or is attributed thereto (in each
case, if any) shall be distributed or credited, as applicable, to the Capital
Accounts for which such holdback was established. Limited Partners shall be
provided upon request the nature and amount of any holdback that is not
otherwise required by GAAP.
s.Determination by General Partner of Certain Matters
. All matters concerning the valuation of Securities, the allocation of profits,
gains and losses among the Partners, the taxes on profits, gains and losses, and
accounting procedures, not specifically and expressly provided for by the terms
of this Agreement, shall be determined in good faith by the General Partner,
whose determination shall be final, binding and conclusive on all of the
Partners. The General Partner shall have the power to make all tax elections and
determinations for the Partnership, and to take any and all action necessary
under the Code or other applicable Law to effect those elections and
determinations. All such elections and determinations by the General Partner
shall be final, binding and conclusive upon all Partners.
Article V.


Records, Accounting and Reports, Partnership Funds
t.Records and Accounting
.
i.Proper and complete records and books of account of the Partnership’s business
shall be maintained at the Partnership’s principal place of business or at such
other place as may be determined by the General Partner. Unless determined
otherwise by the General Partner, in its discretion, the books and records of
the Partnership shall be kept pursuant to the accrual method of accounting,
which shall be the method of accounting followed by the Partnership for U.S.
federal income tax purposes.
27



--------------------------------------------------------------------------------





ii.Except as otherwise expressly provided in this Agreement, no Limited Partner
shall have any right to inspect the register of limited partners or to obtain
any information contained in the books and records of the Partnership (whether
kept by the General Partner, the Investment Manager, the Administrator or any
other Person), including, without limiting the generality of any of the
foregoing, any Confidential Material and any information relating to any other
Limited Partner or the Partnership’s trading activity. Notwithstanding the
foregoing, (i) each Limited Partner shall have the right to inspect the register
of limited partners and the books and records of the Partnership during
customary business hours at the principal place of business of the Partnership
or such other location where such books and records are maintained pursuant to
Section 5.1.1 solely for purposes of confirming such Limited Partner’s status as
a Limited Partner or investment in the Partnership; and (ii) the General Partner
shall afford to the Company’s auditors reasonable access during customary
business hours to the foregoing information maintained in the books and records
of the Partnership so long as (x) such information pertains to such Limited
Partner’s investment in the Partnership; and (y) the Company’s auditors are
subject to the confidentiality obligations set forth in Section 12.1.
iii.The General Partner shall retain (or arrange for the retention), for a
period of at least seven years, copies of any documents generated or received by
the General Partner in the ordinary course of business pertaining to the assets
of the Partnership or to the compensation payable to the General Partner and the
Investment Manager, which shall include, at the very least, documents required
to be kept in accordance with applicable Law.
u.Independent Audit
. The records and books of account of the Partnership shall be audited as of the
end of each Fiscal Year by independent certified public accountants selected by
the General Partner in its discretion. The General Partner shall promptly notify
the Limited Partners of any resignation of, or replacement of, the Partnership’s
independent certified public accountants.
v.Tax Information
. Within 90 days after the end of each Taxable Year (or as soon thereafter as is
reasonably practicable), the General Partner shall cause to be delivered to each
Person who was a Partner at any time during that Taxable Year all information
necessary, at the discretion of the General Partner, for the preparation of the
Partner’s U.S. federal income tax returns, including a Form 1065/Schedule K1
statement showing the Partner’s share of income or loss, deductions and credits
for the year for U.S. federal income tax purposes, and the amount of any
distributions made to or for the account of the Partner pursuant to this
Agreement.
w.Annual Reports to Current Partners
. The Partnership shall furnish to each Limited Partner, with respect to each
Fiscal Year an annual consolidated audited financial statement of the
Partnership as of the end of, and for, such Fiscal Year prepared in accordance
with GAAP and audited by the independent certified public accountants selected
by the General Partner in accordance with Section 5.2.  The Partnership shall
provide a draft of such statement by February 15 of the immediately following
28



--------------------------------------------------------------------------------





Fiscal Year and the final audited statement by February 25 of such immediately
following Fiscal Year.
x.Investment Committee Meeting
. At the commercially reasonable request of the Company, and subject to
reasonable prior notice, the General Partner shall cause the Investment Manager
to make one of its representatives available to meet with the Investment
Committee (in person or telephonically) to report on the Partnership’s
activities and discuss the Investment Manager’s investment outlook.
y.Tax Returns
. The General Partner shall cause tax returns for the Partnership to be prepared
and timely filed (taking into account extensions) with the appropriate
authorities, and shall determine which items of cash outlay are to be
capitalized or treated as current expenses.
z.Reporting
. The General Partner shall provide the information set forth on Exhibit B with
the frequency stated therein.
Article VI.


Rights and Duties of the General Partner
aa.Management Power
.
i.The General Partner shall have exclusive management and control of the
business of the Partnership. Except as expressly provided in this Agreement, the
authority of the General Partner to manage and control the day-to-day business
of the Partnership shall be exercised by the Managing Member, and all decisions
regarding the daytoday management and affairs of the Partnership shall be made
by the Managing Member on behalf of the General Partner (whether or not this
Agreement specifies that the General Partner or the Managing Member is
authorized to make such decision). The General Partner shall, except as provided
in this Agreement, have the rights and power to manage and administer the
affairs of the Partnership and conduct the business of the Partnership. Except
as otherwise expressly provided in this Agreement, the General Partner is
granted the right, power and authority to undertake on behalf of the Partnership
all actions that, in its sole judgment, are necessary, suitable, proper or
desirable to carry out its duties and responsibilities, including the right,
power and authority from time to time to take the following actions at the
expense of, in the name of, and, on behalf of, the Partnership:
1.To acquire, trade, hold, encumber, sell, lease, exchange, purchase, transfer,
invest, mortgage, pledge, charge, dispose of and otherwise deal with, on
29



--------------------------------------------------------------------------------





margin or otherwise, Securities (including to acquire “long” positions or
“short” positions and to make purchases or sales increasing, decreasing or
liquidating the position or changing from a “long” position to a “short”
position or from a “short” position to a “long” position, without any limitation
as to the frequency of the fluctuation in such positions or as to the frequency
of the changes in the nature of the positions), commodities and commodities
contracts, including futures contracts, forwards, options and swaps thereon, and
other assets of the Partnership, and to exercise all rights, powers, privileges
and other incidents of ownership or possession with regard to Securities,
including voting rights, at prices and upon terms deemed to be in the best
interests of the Partnership, and to engage in any other activities and
transactions that may be necessary, suitable or proper for the accomplishment of
or in furtherance of, any of the foregoing objects and purposes and to do any
and all other acts and things incidental or appurtenant to or arising from or
connected with any of such objects and purposes;
2.To organize one or more corporations or other entities to invest, in
Securities or participations in Securities, or to hold record title of, or as
nominee for the Partnership of, Securities or funds of the Partnership (each
such entity, a “Special Purpose Vehicle”);
3.To incur all expenditures permitted by this Agreement;
4.To engage any and all agents, managers, consultants, advisors, including the
Investment Manager, independent contractors, attorneys, the Administrator,
accountants and other Persons necessary or appropriate to carry out the business
of the Partnership, and to pay fees, expenses and other compensation to such
Persons, and provide for the exculpation and/or indemnification of such Persons
by the Partnership, including such Persons or firms that may be Limited Partners
or Affiliates of the General Partner or its principals or employees;
5.To admit new Limited Partners to the Partnership, pursuant to and subject to
the terms of Article III of this Agreement;
6.To enter into Other Agreements with Limited Partners containing such terms and
conditions as determined by the General Partner;
7.To assist the Partnership with investor relations services, including
communications from the Partnership to the Limited Partners and prospective
investors;
8.To the extent that funds of the Partnership are, in the General Partner’s
judgment, not required for the conduct of the Partnership’s business, to invest
the excess funds;
9.To pay, extend, renew, modify, adjust, submit to arbitration, prosecute,
defend or compromise, upon terms that the General Partner may in its discretion
determine and upon evidence that it deems sufficient, any obligation, suit,
liability, cause of action or claim, including taxes, either in favor of or
against the Partnership;
30



--------------------------------------------------------------------------------





10.To make, execute, and deliver any and all documents of transfer and
conveyance and any and all other instruments and agreements that may be
necessary or appropriate to carry out the powers granted in this Agreement;
11.To open, maintain, conduct and close accounts, including margin and custodial
accounts, with brokers and bank accounts, and to draw checks or other orders for
the payment of money by the Partnership;
12.If the General Partner deems registration, qualification or exemption
necessary or desirable, to cause the Partnership to comply with all applicable
provisions of Law, including the registration or qualification of the
Partnership under the Laws of any applicable jurisdiction or the obtainment of
exemptions under such Laws;
13.To engage in hedging and/or interest exchange agreement transactions on
behalf of or for the direct or indirect benefit of the Partnership through the
purchase and sale of: contracts for future delivery of bank certificates of
deposit; securities issued or guaranteed by the United States Government and its
agencies and instrumentalities, such as United States treasury bonds, notes, and
bills, and mortgagebacked securities issued by the Government National Mortgage
Association; other interestbearing negotiable instruments; and other financial
futures contracts, financial options contracts and other Securities whether in
existence now or in the future;
14.To lend, either with or without security, any Securities, funds or other
properties of the Partnership, to borrow or raise funds, without limit as to the
amount or manner and time of repayment, and to issue, accept, endorse and
execute promissory notes, drafts, bills of exchange, warrants, bonds, debentures
or other negotiable or non-negotiable instruments and evidences of indebtedness,
to secure the payment of such or other obligations of the Partnership by
mortgage upon, or pledge, or charge, hypothecation or guarantee of, all or any
part of the property of the Partnership, whether owned or acquired thereafter
and to execute and record financing statements in connection with perfecting any
such security interests of the Partnership, as applicable;
15.To acquire, enter into, and pay for any contract of insurance that the
General Partner in its discretion deems necessary and proper for the protection
of the Partnership, for the conservation of the assets of the Partnership, or
for any purposes beneficial to the Partnership;
16.To enter into, make, perform, execute, amend, supplement, acknowledge and
deliver any and all contracts, agreements, licenses, undertakings or other
instruments and to engage in any kind of activity necessary, proper or desirable
to carry out the purposes of the Partnership;
17.To assist the Partnership with any legal, compliance, tax or regulatory
filings;
31



--------------------------------------------------------------------------------





18.To make any securities filings on behalf of the Partnership or the Company
relating to any of the investment activities of the Partnership;
19.To direct or permit the Investment Manager to enter into direct or indirect
sub-advisory arrangements or otherwise delegate the investment management
authority over the Partnership to any other Person; provided, however, that
management, control and conduct of the activities of the Partnership shall
remain the responsibility of the General Partner; provided further, that in the
case of any delegate that is an Affiliate of the Investment Manager, the
Partnership shall not bear any additional fees or performance-based compensation
in connection with such arrangement or be subject to any expenses not consistent
with this Agreement; provided further, that the General Partner may not direct
or permit the Investment Manager to engage any delegate who is not an Affiliate
of the Investment Manager, unless (i) the General Partner has obtained the
written consent of the Investment Committee prior to any such engagement; (ii)
the Investment Manager effectuates such delegation on the same terms and
conditions as the Affiliated Funds; (iii) any such delegation is subject to the
same limitations and restrictions set forth in this Agreement (including the
Guidelines) and the same standard of care as if performed directly by the
Investment Manager or General Partner; (iv) the Investment Manager conducted
appropriate due diligence on the delegate (including with respect to such
delegate’s investment professionals, operations, regulatory compliance and prior
performance); (v) the Investment Manager retains the authority and
responsibility to monitor and review the performance of the delegate and to
terminate any arrangement with the delegate; and (vi) the Investment Manager has
sought “most favored nations” treatment of any investment by the Partnership
with such delegate;
20.To make all tax elections and determinations for the Partnership, and to take
any and all action necessary under the Code or other applicable Law to effect
those elections and determinations;
21.To be or to designate a Partnership Representative for all purposes under the
Code;
22.To combine purchase or sale orders on behalf of the Partnership with orders
for Affiliated Funds, and allocate the securities or other assets so purchased
or sold, on an average price basis, among the Partnership and such Affiliated
Funds;
23.To enter into arrangements with brokers to open “average price” accounts
wherein orders placed during a trading day are placed on behalf of the
Partnership and Affiliated Funds and are allocated among such accounts using an
average price;
24.To provide research and analysis and direct the formulation of investment
policies and strategies for the Partnership;
25.To invest in other pooled investment vehicles, which investments shall be
subject in each case to the terms and conditions of the respective governing
document for such vehicle;
32



--------------------------------------------------------------------------------





26.Subject to applicable Law, to purchase Securities and other property from and
sell Securities and other property to Affiliated Funds; and
27.To delegate any or all authorities of the General Partner hereunder, and in
furtherance of any such delegation to appoint, employ, or contract with the
Investment Manager for its services in connection with the management and
operation of the Partnership in accordance with the terms of the Investment
Management Agreement.
ii.
1.Notwithstanding anything to the contrary in this Agreement, except as provided
in Section 6.1.2.2, the General Partner shall use commercially reasonable
efforts to avoid engaging in any activity or taking any action that would cause
TP Re Bermuda to be treated as engaged in a U.S. trade or business for U.S.
federal income tax purposes, including investing in any asset that (i) does not
qualify for the trading safe harbor provided in Section 864(b)(2) of the Code
and the Treasury Regulations; or (ii) would be considered a United States real
property interest for purposes of Section 897 of the Code. The foregoing shall
not prohibit the investment, directly or indirectly, by the Partnership in an
entity treated as a corporation for U.S. federal income tax purposes that in
turn invests in assets described in the foregoing clauses (i) and (ii).
2.Notwithstanding the foregoing Section 6.1.2.1, the General Partner shall be
permitted to invest in assets that could generate income that is effectively
connected with the conduct of a trade or business in the United States
(including U.S. real estate assets) so long as those assets are allocated only
to the General Partner, Excluded Investors and TP Re USA pursuant to Section
4.1.3.8. Notwithstanding anything to the contrary in this Section 6.1.2, the
General Partner shall not be deemed to have violated this Section 6.1.2 with
respect to TP Re Bermuda either (x) with respect to the operation of the special
allocations permitted by this Section 6.1.2.2; or (y) with respect to the
operation of Section 8.4.
iii.The Company may, upon at least three Business Days’ prior written notice to
the General Partner and subject to (a) the General Partner’s acceptance; and
(b) the General Partner satisfying the requirements set forth in Section 3.1.1,
elect to make additional Capital Contributions to the Partnership on the first
Business Day of a calendar month.
iv.Notwithstanding any provision of this Agreement to the contrary, the General
Partner hereby agrees to cause the Investment Manager to follow the investment
guidelines attached hereto as Exhibit A (the “Guidelines”). The Investment
Manager shall not effect any investment transaction for the Partnership that is
inconsistent with the Guidelines; provided that, upon written request of the
Investment Manager, the senior management of the Company may, in exigent
circumstances, permit any variation from the Guidelines. The General Partner
shall use commercially reasonable efforts to notify the Company when it has
actual knowledge of a violation or a reasonable likelihood of a violation of the
Guidelines; provided that such notification shall not be required in connection
with potential violations of the Guidelines based on anticipated performance of
Securities. Upon having any such actual knowledge of a violation or reasonable
likelihood of a violation of the Guidelines, the General
33



--------------------------------------------------------------------------------





Partner shall use commercially reasonable efforts to engage in such transactions
as the General Partner deems necessary to ensure the Partnership’s investments
become consistent with the Guidelines no later than the first month-end date of
a calendar month falling at least 7 days after the date that the General Partner
becomes aware that the Partnership is not compliant with the Guidelines (and
during such period, the General Partner shall not be in breach of this
Agreement); provided, however, that if the General Partner reasonably believes
that the violation of the Guidelines cannot be cured within such period without
violating applicable Law or would otherwise trigger liability based on trading
windows to which the General Partner or the Investment Manager is subject, or
short-swing profit violations, then the General Partner shall promptly notify
the Company and shall promptly bring the Partnership’s investments into
compliance with the Guidelines when it is permissible to do so (and during such
cure period, the General Partner shall not be in breach of this Agreement).
v.Certain of the Company’s insurance subsidiaries are regulated by insurance
regulators (including the Bermuda Monetary Authority). The parties hereto hereby
agree to work together in good faith to agree on any amendments to this
Agreement (including any Exhibits hereto) that are necessary to comply with
insurance regulatory provisions applicable to the Company resulting from changes
of the insurance regulatory rules or administrative or court interpretations
thereof after the date hereof. The parties acknowledge that a failure to agree
on such amendments to this Agreement that are necessary to comply with
applicable insurance regulatory provisions may result in a withdrawal pursuant
to Section 3.5.1.2.
vi.The General Partner shall promptly notify the Partners: (a) if it becomes
aware of the occurrence of a Cause Event; and (b) if it subsequently become
aware any new, material information relating thereto.
vii.The General Partner shall promptly notify the Company if it becomes aware of
any threatened or actual litigation where the Partnership, the Company or any of
their respective subsidiaries are named or are reasonably expected to be named
as a party. Neither the General Partner nor the Investment Manager may settle
any such litigation which involves more than a de minimis amount without the
prior written consent of the Company, such consent not to be unreasonably
withheld, delayed or conditioned.
viii.The General Partner shall promptly notify the Partners if it becomes aware
of the occurrence of any event that may reasonably constitute a Disability Onset
or a Key Person Event.
ab.Resignation or Withdrawal by the General Partner
. Subject to Section 3.1.1, the General Partner may voluntarily resign or
withdraw from the Partnership upon written notice sent to all Partners.
ac.Right of Public to Rely on Authority of General Partner
. Nothing contained in this Agreement shall impose any obligation on any Person
or firm doing business with the Partnership to inquire whether the General
Partner has exceeded
34



--------------------------------------------------------------------------------





its authority in executing any contract, lease, mortgage, deed or other
instrument on behalf of the Partnership, and any such third person shall be
fully protected in relying upon that authority.
ad.Time and Attention of the General Partner
. The General Partner shall devote to the Partnership, and apply to the
accomplishment of Partnership purposes, an amount of time and attention that the
General Partner in its discretion deems necessary or appropriate.
ae.Exculpation and Indemnification of the General Partner
.
i.Neither the General Partner nor any Affiliate or any members, associates,
directors, officers, employees or agents of the General Partner or any Affiliate
shall be liable to the Partnership or to the Limited Partners for any act or
omission based upon honest errors of judgment, negligence or other fault in
connection with the business or affairs of the Partnership, so long as the
action or failure to act does not constitute Disabling Conduct.
ii.The Partnership agrees to indemnify the General Partner, the Investment
Manager, the Tax Matters Partner and the Partnership Representative (in each
case, acting in their capacity as such) and their respective members,
Affiliates, associates, directors, officers, employees or agents (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”) to the fullest
extent permitted by Law and to hold them harmless from and with respect to (a)
all fees, costs and expenses (including attorneys’ fees and disbursements)
incurred in connection with or resulting from any claim, action or demand
against the Indemnified Parties that arise out of or in any way relate to the
Partnership, its properties, business or affairs; and (b) any losses or damages
resulting from any such claim, action or demand, including amounts paid in
settlement or compromise of the claim, action or demand, except that this
indemnification shall not apply to any such fees, costs, expenses, losses or
damages (“Losses”) arising out of an Indemnified Party’s Disabling Conduct.
Further, the Partnership’s obligations under this Section 6.5.2 shall not apply
(x) with respect to Losses arising out of any unsuccessful claim, action or
demand (excluding counterclaims) by any Indemnified Party against any Limited
Partner; or (y) with respect to Losses arising out of any claim, action or
demand arising out of or related to disputes among the Indemnified Parties. The
Partnership shall advance to any Indemnified Party costs and expenses (including
attorneys’ fees and disbursements) that are deemed reasonable by the General
Partner, and that are incurred in connection with any action or proceeding
subject to indemnification hereunder, prior to the final disposition of such
action or proceeding upon receipt of an undertaking by or on behalf of such
Indemnified Party to repay such amount if it is ultimately determined that such
Indemnified Party is not entitled to be indemnified by the Partnership. U.S.
federal securities laws, under certain circumstances, impose liability even on
persons that act in good faith, and the Partnership and the Limited Partners are
not waiving any rights they may have to the extent that such liability may not
be waived, modified or eliminated under applicable Law but shall be construed so
as to effectuate the provisions of this Section 6.5.2 to the fullest extent
permitted by Law.
35



--------------------------------------------------------------------------------





iii.To the maximum extent permitted by law, as among (i) any director and
officer liability insurance policies or other any liability insurance policies
that may be maintained by or on behalf of the Partnership (“Partnership
Insurance”), (ii) any director and officer liability insurance policies,
umbrella policies, general partnership liability insurance policies or other
liability insurance policies that may be maintained by or on behalf of the
General Partner, the Investment Manager or any of their respective Affiliates
(“D&O Insurance”), (iii) the Partnership (for the avoidance of doubt, the
Partnership, for purposes of this clause (iii) shall be interpreted to exclude
Partnership Insurance described in clause (i)), and (iv) the General Partner and
its Affiliates (for the avoidance of doubt, the General Partner and its
Affiliates, for purposes of this clause (iv) shall be interpreted to exclude D&O
Insurance described in clause (ii)), this Section 6.5.3 shall be interpreted to
reflect an ordering of liability for potentially overlapping or duplicative
indemnification payments, with (A) any Partnership Insurance (if applicable)
having primary liability, (B) any D&O Insurance (if applicable) having secondary
liability, (C) the Partnership (if applicable) having tertiary liability and (D)
the General Partner and its Affiliates having quaternary liability (and as
between the General Partner and its Affiliates such obligations shall be on an
equal basis unless they agree otherwise).
iv.For purposes of this Section 6.5, acts or failures to act undertaken upon the
advice of counsel shall be deemed to be actions in good faith, within the scope
of authority and in the best interests of the Partnership.
v.The provisions of this Section 6.5 shall survive the termination of this
Agreement, the termination of the Investment Management Agreement and/or the
resignation or withdrawal of the General Partner of the Partnership.
af.Other Business Ventures
. Each Partner agrees that the General Partner, its Affiliates and their
respective members, associates, directors, officers or employees may engage in
other business activities or possess interests in other business activities of
every kind and description, independently or with others. These activities may
include investing in, financing, acquiring and disposing of securities in which
the Partnership may from time to time invest, or in which the Partnership is
able to invest or otherwise have any interest. The Limited Partners agree that
the General Partner and the Investment Manager may act as a general partner of
other partnerships, including investment partnerships or as managing member of
limited liability companies. The Limited Partners further agree that the General
Partner or the Investment Manager may organize and manage one or more domestic
or offshore entities or accounts that may have similar investment activities as
the Partnership and that the General Partner or the Investment Manager, as the
case may be, shall allocate investment opportunities among such entities or
accounts, other Affiliated Funds, and the Partnership as it deems to be fair and
equitable in its sole discretion.
ag.Certain Tax Matters
.
36



--------------------------------------------------------------------------------





i.The Tax Matters Partner and the Partnership Representative, in such capacity,
are authorized and empowered to act and represent the Partnership and each of
the Partners before the Internal Revenue Service and any other taxing authority
in any audit or examination of any Partnership tax return and before any court
selected by the General Partner for judicial review of any adjustments assessed
by the Internal Revenue Service and any other taxing authority. By the execution
of this Agreement, the Partners agree to be bound by, and agree not to take any
action inconsistent with, the actions or inaction of the Tax Matters Partner or
the Partnership Representative, as applicable, including tax return positions,
the extension of the statute of limitations or any contest, settlement or other
action or position that the Tax Matters Partner or the Partnership
Representative, as applicable, deems proper under the circumstances. Each
Partner agrees to notify the Tax Matters Partner or the Partnership
Representative, as applicable, of any such action to be taken by the Partner, in
violation of this Agreement or otherwise, at least 10 days prior to the date the
Partner takes the action. The Partnership Representative or the Tax Matters
Partner, as applicable, shall notify each Partner in writing of all
administrative and judicial proceedings for the adjustment of Partnership items
and shall make periodic reports to the Partners setting forth information it
deems appropriate at its sole discretion to keep the Partners informed of the
status of such proceedings. The Partnership Representative and the Tax Matters
Partner, as applicable, shall have the authority to take all actions necessary
or desirable at its discretion to accomplish the matters set forth in this
Section 6.7. The foregoing rules shall apply mutatis mutandis to any
substantially comparable state, local or non-U.S. tax Laws.
ii.If the Partnership is subject to any Entity Taxes, the General Partner shall
allocate among the Partners (or Former Partners) any tax liability imposed under
the BBA Rules by deducting amounts from Capital Accounts or reducing amounts
otherwise distributable to Partners or payable to Partners upon withdrawal,
taking into account any modifications attributable to a Partner pursuant to
Section 6225(c) of the BBA Rules (if applicable) and any similar state and local
authority. Any tax liabilities so allocated shall be subject to the provisions
of Section 3.8. To the extent that a portion of the tax liabilities imposed
under the BBA Rules for a prior year relates to a Former Partner, the General
Partner may require such Former Partner to reimburse and/or indemnify the
Partnership for its allocable portion of such tax. Each Limited Partner
acknowledges that, notwithstanding the Transfer or withdrawal of all or any
portion of its Interest in the Partnership, pursuant to this Section 6.7.2, it
shall remain liable for tax liabilities with respect to its allocable share of
income and gain of the Partnership for the Partnership’s Taxable Years (or
portions thereof) prior to such Transfer or withdrawal, as applicable, under the
BBA Rules, or any similar state or local provisions. The Partners acknowledge
and agree that the General Partner and Partnership Representative shall be
permitted to take any actions to avoid Entity Taxes being imposed on the
Partnership or any of its subsidiaries under the BBA Rules. Each Limited Partner
agrees that, notwithstanding the Transfer or withdrawal of all or any portion of
its Interest in the Partnership, if requested by the General Partner, it shall
provide the appropriate Internal Revenue Service Form W-8 or W-9 or any other
certificate or documentation which the General Partner reasonably determines is
necessary to reduce Entity Taxes.
ah.Addition of General Partners
37



--------------------------------------------------------------------------------





. The General Partner may, if it deems it in the best interest of the
Partnership, admit one or more additional General Partners (which may also be
Limited Partners) with the prior written consent of the Company. Such additional
General Partner or Partners shall become General Partner(s) upon the last to
occur of the following: (a) their making their respective Capital Contributions,
if required; (b) the execution by the additional general partner of this
Agreement in its capacity as a General Partner; and (c) the filing of an
amendment to the Partnership’s Statement in accordance with the Partnership Law,
if required. Such Person shall thereupon be included in the definition of
Partners or General Partner, as the case may be, and be deemed to be parties to
this Agreement, for all purposes of this Agreement.
ai.Principal Transactions and Other Related Party Transactions
. The UCC shall be entitled to review and/or approve or disapprove (as
applicable), on behalf of the Partnership, “principal transactions” within the
meaning of Section 206(3) of the Advisers Act and/or any other matters involving
conflicts of interest deemed appropriate by the General Partner, or as otherwise
required by this Agreement.
Article VII.


Rights and Obligations of Limited Partners
aj.No Participation in Management
. No Limited Partner, in its capacity as such, shall participate in the control
or business of the Partnership, transact any business in the Partnership’s name
or have the power to sign documents for or bind the Partnership in any other
way.
ak.Liability of Partners
.
i.Except as otherwise expressly provided in the Partnership Law, the debts,
obligations and liabilities of the Partnership, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Partnership, and a Limited Partner shall not be obligated personally for any
such debt, obligation or liability of the Partnership solely by reason of being
a Limited Partner; provided, however, that a Limited Partner or Former Partner
shall be required to contribute to the Partnership any amounts required under
the Partnership Law and pursuant to Section 3.8 and Section 6.7.2.
ii.Except as otherwise provided in the Partnership Law, the General Partner
shall have unlimited liability for the repayment and discharge of all debts,
obligations and liabilities of the Partnership to the extent the assets of the
Partnership are inadequate. Neither the General Partner nor any of its
Affiliates (other than the Partnership), shall be liable for the return of the
Capital Contributions of any Limited Partner, and each Limited Partner hereby
waives any and all claims that it may have against the General Partner or any
Affiliate thereof (other than, for the avoidance of doubt, the Partnership) in
this regard.
38



--------------------------------------------------------------------------------





al.Withdrawal, Death, etc. of Limited Partner
. The death, disability, incapacity, adjudication of incompetency, termination,
bankruptcy, insolvency or winding up and dissolution (collectively, “Termination
Event”) of a Limited Partner shall not cause a winding up and dissolution of the
Partnership. The legal representatives of a Limited Partner shall succeed as
assignee to the Limited Partner’s interest in the Partnership upon a Termination
Event of such Limited Partner, but shall not be admitted as a substituted
Partner without the consent of the General Partner, in its discretion.
Distributions in respect of withdrawal requests by such Limited Partner’s legal
representatives shall be made on the same terms, and shall be subject to the
same conditions, as set forth in Article III in respect of a withdrawal by a
Limited Partner of its Capital Account.
am.Assignability of Interest
. Without the prior written consent of the General Partner, which consent may be
granted or withheld in its discretion, a Limited Partner may not make a
Transfer. Notwithstanding the foregoing, a Limited Partner may Transfer all or
any portion of its Interests to an Affiliate without the consent of the General
Partner; provided that (a) such transferee agrees to be bound by the terms and
conditions of this Agreement; and (b) the General Partner determines that the
Partnership shall not have, as a result of such Transfer, more than one hundred
Partners at any time during the taxable year of the Partnership pursuant to
Treasury Regulation Section 1.7704-1(h)(1)(ii). The General Partner may also
permit other Transfers under such other terms and conditions as it, in its
discretion, deems appropriate; provided, however, that prior to any such other
Transfer, the General Partner shall consult with counsel to the Partnership to
ensure that such Transfer, alone or taken together with other Transfers and
withdrawals, shall not cause the Partnership to be treated as a “publicly traded
partnership” taxable as a corporation within the meaning of Section 7704 of the
Code. Any attempted Transfer not made in accordance with this Section 7.4, to
the fullest extent permitted by Law, shall be void and of no force and effect.
an.Priority
. Except as specifically provided in this Agreement, no Limited Partner is given
any priority over any other Limited Partner as to the return of contributions or
as to compensation by way of income.
Article VIII.


Expenses and Management Fee
ao.Certain Expenses
. Any expenses incurred by the General Partner and the Partnership in connection
with the negotiation of this Agreement, including legal and accounting expenses,
shall be borne by the General Partner or its Affiliates and not by the
Partnership. Any expenses incurred by the Limited Partners in connection with
the negotiation of this Agreement, including legal and
39



--------------------------------------------------------------------------------





accounting expenses, shall be borne by the Limited Partners or their respective
Affiliates and not by the Partnership.
ap.Operational Expenses
.
i.Any and all expenses incurred by, or on behalf of the Partnership, in
connection with or that otherwise pertain to or are incidental to the
Partnership’s organization (including the offering of Interests),
administration, investments and operations, other than those borne by the
Investment Manager, shall be borne by the Partnership, including:
1.trade support services including pre- and posttrade support software and
related support services;
2.research (including computer, newswire, quotation services, publications,
periodicals, subscriptions, data services and data base processing that are
directly related to research activities on behalf of the Partnership) and
consulting, advisory, expert, investment banking, finders and other professional
fees relating to investments or contemplated investments, whether charged as
fixed fees (such as retainers) and/or performance-based fees and allocations, in
the form of cash, options, warrants, stock, stock appreciation rights or
otherwise and irrespective of whether (A) there is a contractual obligation to
pay such fees; or (B) such third parties are engaged by the Partnership in a
dedicated or exclusive capacity; provided that the Partnership shall not bear
the costs of any third party who may be retained to provide trade idea
generation to the Partnership on an ongoing basis;
3.risk analysis and risk reporting by third parties and risk-related and
consulting services;
4.fees of providers of specialized data and/or analysis as to specific
companies, sectors or asset classes in which the Partnership has made or intends
to make an investment;
5.transactional expenses, including fees or costs related to due diligence,
investigation and negotiation of potential investments, whether or not such
investments are consummated;
6.any costs (including legal costs) associated with contemplated or actual proxy
solicitation contests, the preparation of any letters with respect to plans and
proposals regarding the management, ownership and capital structure of any
portfolio company (and related anti-trust or other regulatory filings) by the
Investment Manager in connection with the Partnership’s investments, any
compensation paid to individuals considered for nomination, nominated and/or
appointed, at the Partnership’s request, to the board of a portfolio company
(including any compensation paid in relation to serving in such capacity) and
any related expenses (such as all costs incurred in connection with recruiting
directors to serve on the board of a portfolio company, proxy solicitors, public
relations experts, costs associated
40



--------------------------------------------------------------------------------





with “white papers”, lobbying organizations to the extent reasonably determined
by the General Partner to be employed in connection with investments or
prospective investments of the Partnership and public presentations);
7.brokerage commissions and services and similar expenses necessary for the
Partnership to receive, buy, sell, exchange, trade and otherwise deal in and
with securities and other property of the Partnership (including expenses
relating to spreads, short dividends, negative rebates, financing charges and
currency hedging costs);
8.subject to Section 6.1.7, legal fees and related expenses incurred in
connection with Partnership investments or contemplated potential investments or
the ongoing existence of the Partnership, including legal costs and related
expenses of (a) Indemnified Parties (such as indemnification and advances on
account of indemnification) that may be payable by the Partnership pursuant to
any indemnification obligations of the Partnership; or (b) any threatened or
actual litigation involving the Partnership, which may include monetary damages,
fees, fines and other sanctions, whether as a result of such regulatory
authorities or such commercial interests prevailing, or the General Partner
determining to settle such threatened or actual litigation;
9.legal and compliance third-party fees and expenses allocated to the
Partnership to the extent the General Partner has reasonably determined that
such services are related to, or otherwise benefiting, the organizational,
operational, investment or trading activities of the Partnership including
filing and registration fees and expenses (e.g., expenses associated with
regulatory filings, audits and inquiries with the SEC, the CFTC, the Federal
Trade Commission and other regulatory authorities including foreign regulatory
authorities, and any other filings made in connection with or that otherwise
relate to or are incidental to the Partnership’s organization (including the
offering of interests), administration, investments and operations, including
Form PF, but excluding the preparation of Form ADV and other expenses determined
by the Investment Manager to be primarily related to other filings to be made,
as well as the establishment, implementation and maintenance of internal
policies and procedures of the Investment Manager that are intended to
facilitate the Investment Manager’s compliance with respect to its “own”
compliance obligations not directly related to any services provided to its
clients (for instance, the Investment Manager’s obligation to maintain
registration with the SEC or to maintain records such as those specified in Rule
204-2(a) under the Advisers Act are its “own” obligations; but its obligations
relating to, without limitation, research, trading, investments and monitoring
of investments are not the Investment Manager’s “own” obligations), as opposed
to the compliance obligations of the Partnership);
10.80% of the cost of any insurance premiums (other than wrongful employment
practices insurance, premises liability insurance and insurance covering similar
risks (e.g., covering liabilities of the Investment Manager in its capacity as
an employer or landlord/tenant)), including the cost of any insurance covering
the potential liabilities of the Partnership, the General Partner, the
Investment Manager, their respective Affiliates or any agent or employee of the
Partnership, as well as the potential liabilities of any individual serving at
the request of the Partnership as a director of a portfolio company (such as
directors’ and officers’
41



--------------------------------------------------------------------------------





liability or other similar insurance policies and errors and omissions insurance
or other similar insurance policies) (for purposes of utmost clarity, any
deductibles or retentions pursuant to such insurance policies are liabilities to
be borne in accordance with the Partnership’s indemnification obligations);
11.third-party valuation services (including fees of pricing, data and exchange
services and financial modeling services), fund accounting, auditing and tax
preparation (including tax filing fees, the cost of passive foreign investment
company reporting, any expenses incurred in order to satisfy tax reporting
requirements in any jurisdiction (if applicable) and other professional services
and advisors) and expenses related to complying with FATCA;
12.Management Fees;
13.expenses related to the maintenance of the Partnership’s registered office
and corporate licensing;
14.consultant and other personnel expenses of companies and non-U.S. offices
formed for the purpose of facilitating and/or holding investments by the
Partnership;
15.costs and expenses related to acquisition, installation, servicing of, and
consulting with respect to, order, trade, and commission management products and
services (including risk management and trading software or database packages);
16.any costs associated with engaging service providers, including the
Administrator, prime brokers and the UCC;
17.interest costs and taxes (including entity-level taxes and governmental fees
or other charges payable by or with respect to or levied against the
Partnership, its investments, or to federal, state or other governmental
agencies, domestic or foreign, including real estate, stamp or other transfer
taxes and transfer, capital and other taxes, duties and costs incurred in
connection with the making of investments by the Partnership in a portfolio), in
each case, except as allocated and apportioned to specific Partners pursuant to
Section 3.8, Section 6.7.2 or otherwise;
18.custodian and transfer agency services (including the costs, fees and
expenses associated with the opening, maintaining and closing of bank accounts,
custodial accounts and accounts with brokers on behalf of the Partnership
(including the customary fees and charges applicable to transactions in such
broker accounts));
19.winding-up and liquidation expenses; and
20.other expenses related to the Partnership similar to those set forth in
Section 8.2.1.1 to Section 8.2.1.19 (collectively, the “Expenses”).
42



--------------------------------------------------------------------------------





ii.Notwithstanding anything herein, unless otherwise approved in writing by the
Investment Committee, to the extent the aggregate amount of the Expenses payable
by the Partnership for any Fiscal Year (which, for purposes of this
Section 8.2.2, Expenses shall exclude, (A) any Expenses incurred pursuant to
Section 8.2.1.7 and Section 8.2.1.17; (B) use of “soft dollars”; (C) any
indemnification payments made pursuant to Section 6.5 and that may be covered
under Section 8.2.1.8; and (D) the Management Fee) exceed the product of (x)
0.0175 and (y) the average Net Assets (calculated as the average Net Assets as
of each calendar month end) for such Fiscal Year, then the Investment Manager
shall reimburse the amount of such excess to the Partnership.
iii.From time to time the Investment Manager shall be required to make
determinations regarding whether certain Expenses should be borne solely by the
Partnership or in conjunction with one or more Affiliated Funds. Subject to
certain exceptions such as tax or similar restrictions, all investment related
Expenses are expected to be shared by the Partnership and any Affiliated Fund
pro rata to their participation in that investment (or contemplated
participation), while other Expenses shall generally be borne pro rata by the
Partnership and certain or all Affiliated Funds based on their relative net
asset values.
iv.Expenses shall be borne pro rata by the Partners in accordance with the
balances in their respective Capital Accounts, except as provided elsewhere in
this Agreement, including Section 3.8, Section 4.1.3.7, Section 6.7.2 and
Section 13.2.
v.Except as otherwise provided for in this Agreement, any expenditures payable
by or on behalf of the Partnership, to the extent determined by the General
Partner to have been paid or withheld on behalf of, or by reason of particular
circumstances applicable to, one or more but fewer than all of the Partners,
shall be charged to only those Partners on whose behalf such payments are made
or whose particular circumstances gave rise to such payments. Such charges shall
be debited from the Capital Accounts of such Partners as of the close of the
Fiscal Period during which any such items were accrued or paid.
vi.For the avoidance of doubt, the Investment Manager is responsible for, and
the Fund shall not pay:  (i) travel expenses of its principals and employees
(other than pursuant to Section 8.2.1.14); (ii) the Investment Manager’s own
overhead expenses, including salaries, bonuses, benefits, rent and other
overhead; and (iii) information services, software, technology and data services
purchased primarily for the benefit of the Investment Manager’s “own” purposes
(but, for the avoidance of doubt, not the Partnership’s share of those
information services, software, technology and data services expenses primarily
utilized in connection with the Investment Manager’s investing, portfolio
management and risk management functions, which are paid for by the
Partnership).
aq.Management Fee
.
i.Pursuant to the Investment Management Agreement, the Partnership shall pay to
the Investment Manager a fixed management fee, payable monthly in advance, with
43



--------------------------------------------------------------------------------





respect to each Capital Account, equal to 1/12 of 1.25% per month (1.25% per
annum), of the balance of each such Capital Account (the “Management Fee”), as
of the beginning of each month before the accrual of the Incentive Allocation.
For the avoidance of doubt, such balance shall not include any exposure leverage
of the Partnership or any Capital Account thereof. In determining the amount of
the Management Fee allocable to each Limited Partner, the General Partner shall
make such equitable adjustments as are necessary to reflect the admission of,
and withdrawals or distributions paid to, one or more Limited Partners during
any calendar month. If this Agreement is terminated on any day other than the
last day of a calendar month, any unearned portion of the prepaid monthly fee
for the month in which this Agreement is terminated, with respect to a Limited
Partner, shall be refunded by the Investment Manager or its Affiliate, as the
case may be, to the Partnership and allocated to that Limited Partner’s Capital
Account.
ii.The General Partner, in its discretion, may elect to reduce, waive or
calculate differently the Management Fee, with respect to any Limited Partner.
iii.Notwithstanding the foregoing, the General Partner may elect to have the
Management Fee paid to the Investment Manager (or to any of its Affiliates) at
the level of any Special Purpose Vehicle through which the investment program of
the Partnership is being effectuated without receiving consent from existing
Limited Partners, for so long as such election does not result in any material
adverse consequences to the Limited Partners.
ar.Transaction Fees
. Any closing fees, directors’ fees or break-up fees (net of expenses
attributable thereto and to any transactions not completed) paid to the
Investment Manager or its Affiliates attributable to and as a result of the
Partnership’s investments (collectively, the “Transaction Fees”) shall be
set-off to reduce the Management Fee unless the receipt of such fees is waived
by the Investment Manager. If Transaction Fees for a particular month exceed the
amount of Management Fees for such month, the excess shall be applied to reduce
Management Fees in subsequent months.
as.Assignment of Investment Advisory Contract
. In its discretion, the General Partner may enter into any transaction with
respect to (a) any investment advisory contract between the Partnership and the
Investment Manager; or (b) the General Partner’s interest in the Partnership
(each, a “GP Transaction”); provided that the General Partner may only enter
into a GP Transaction that would constitute an “assignment” as such term is
defined under the Advisers Act with the consent of a Majority-in-Interest of the
then-Limited Partners; provided further, that any action taken pursuant to this
Section 8.5 shall not cause the balance sheets of the Partnership and the
Company to be consolidated for financial statement purposes.
44



--------------------------------------------------------------------------------





at.Most-Favored Nations
.
i.If any of the TP Funds reduces (i) the base management fee rate payable by any
non-Excluded Investor in any share class existing as of the Effective Date or
(ii) the base incentive compensation rate imposed on any non-Excluded Investor
in any such share class, or if, after the Effective Date, any of the TP Funds
offer a new share class to any non-Excluded Investor with the same liquidity
terms as a share class existing as of the Effective Date but with lower base
management fee or incentive compensation rates than such existing share class
(or if a TP Fund subsequently lowers the base fee rates imposed on any
non-Excluded Investor in such new share class), then the General Partner agrees
to automatically and immediately make proportionate reductions in (A) the rate
of Management Fee (which, for the avoidance of doubt, is equal to 1.25% per
annum) or (B) the rate of Incentive Allocation (which, for the avoidance of
doubt, is equal to 20%), as applicable, hereunder. The General Partner
represents and warrants to the Company that it has disclosed to the Company the
management fee, incentive compensation and liquidity terms of all share classes
currently existing in the TP Funds as of the Effective Date and that it has not
granted any current non-Excluded Investor in a TP Fund a lower base management
fee rate or base incentive compensation rate than the “standard” terms of such
share classes.
ii.To the extent that any of the TP Funds offers a new share class to, or offers
to enter into a side letter or other arrangement with, any non-Excluded Investor
on or after the Effective Date, which terms provide for equally or more
favorable liquidity terms than those set forth herein and provides for a
different management fee terms and/or incentive compensation terms than those
set forth herein (other than a new share class described in Section 8.6.1), then
the General Partner shall provide prompt written notice of the offering of such
terms to the Company and (i) the Company may elect to change the compensation
arrangements herein to mimic such other management fee terms and/or incentive
compensation terms, in each case with effect beginning as of the effective date
that such non-Excluded Investor was entitled to such other management fee terms
and/or incentive compensation terms, or (ii) if the Company does not make such
election within 30 days of receiving notice of the terms offered to such
Non-Excluded Investor, at the Company’s request the Investment Manager and the
Company shall engage in good faith discussions to determine whether a change to
the compensation arrangements hereunder is appropriate (which may include other
changes to this Agreement). For the avoidance of doubt, any terms of investment
offered by a TP Fund to a non-Excluded Investor with a lock-up period of (i)
during the first two years of the Investment Period, five years or less and (ii)
thereafter, three years or less, shall be deemed to have equal or more favorable
liquidity terms than those set forth herein for purposes of this Section 8.6.2.
iii.If the Investment Manager forms an investment vehicle (that offers interests
to non-Excluded Investors) that pursues an investment strategy that is
materially different from the TP Funds, the General Partner will notify the
Company of such new investment vehicle and will provide the Company with the
option to withdraw assets from the
45



--------------------------------------------------------------------------------





Partnership and re-invest such withdrawn amounts in any such vehicle on a
“most-favored nation” basis.
iv.The General Partner agrees to work with the Company in good faith to ensure
that the economic terms of this Partnership after such contemplated adjustments
reflect the unique relationship between the Company and the Investment Manager.
Article IX.


Winding Up and Dissolution
au.Winding Up
. The Partnership and its affairs shall be required to be wound up upon the
first to occur of any of the events described in Section 2.6.
av.Dissolution
. Following the commencement of the winding up of the Partnership, the General
Partner (or, if there is no General Partner, one or more Persons selected by the
Majority-in-Interest of the then-Limited Partners) shall, wind up the
Partnership’s affairs and shall distribute the Partnership’s assets in cash or
in-kind in the following manner and order:
i.in satisfaction of the claims of all creditors of the Partnership, other than
the Partners;
ii.in satisfaction of the claims of the Partners as creditors of the
Partnership; and
iii.any balance to the Partners in the relative proportions that their
respective Capital Accounts bear to each other, such Capital Accounts to be
determined as of the Fiscal Year of the Partnership ended on the date of final
liquidation.
Any distribution of assets in-kind shall be allocated to the Partners by the
General Partner, to the extent practicable, on a proportionate basis. If any
distributions in-kind are made in connection with the winding up and dissolution
of the Partnership, the General Partner shall (x) make such distributions
in-kind in accordance with Section 3.6.1; or (y) (i) immediately prior to such
distribution in-kind, determine the Fair Value of such in-kind proceeds and
adjust the Capital Accounts of all Partners upwards or downwards to reflect the
difference between the book value and the Fair Value thereof, as if such gain or
loss had been recognized upon an actual sale of such property on such date and
allocated pursuant to Section 4.1.3; and (ii) at the time of such distribution,
reduce the Capital Account(s) of the distributee Partner by the Fair Value of
such in-kind proceeds distributed to such Partner.
aw.Time for Liquidation, etc.
46



--------------------------------------------------------------------------------





A reasonable time period shall be allowed for the orderly winding up and
liquidation of the assets of the Partnership and the discharge of liabilities to
creditors so as to enable the Partnership to seek to minimize potential losses
upon such liquidation. The provisions of this Agreement, including the
provisions relating to the payment of the Management Fee and the Incentive
Allocation, shall remain in full force and effect during the period of winding
up and until the General Partner (or liquidator, as applicable) shall execute a
Notice of Dissolution in respect of the Partnership and shall cause such Notice
of Dissolution to be filed with the Registrar of Exempted Limited Partnerships
in the Cayman Islands.
Article X.


Amendments
ax.Amendment of Agreement
.
i.Subject to Section 10.1.2, this Agreement may be amended, in whole or in part,
with the consent of all of the Partners.
ii.Notwithstanding Section 10.1.1, without the consent of the Limited Partners,
the General Partner may amend this Agreement to: (A) reflect a change in the
name of the Partnership; (B) change the provisions relating to the Incentive
Allocation as provided in, and subject to the provisions of, Section 4.1.4;
(C) make any change that is necessary or, in the opinion of the General Partner,
advisable to qualify the Partnership as a limited partnership or a partnership
in which the Limited Partners have limited liability under the Laws of any state
or non-U.S. jurisdiction, or ensure that the Partnership shall not be treated as
an association taxable as a corporation or as a publicly traded partnership
taxable as a corporation for Federal tax purposes; (D) make any change that does
not adversely affect the Limited Partners in any material respect; (E) make any
change that is necessary or desirable to cure any ambiguity, to correct or
supplement any provision in this Agreement that would be inconsistent with any
other provision in this Agreement, or to make any other provision with respect
to matters or questions arising under this Agreement that shall not be
inconsistent with the provisions of this Agreement, in each case, so long as
such change does not adversely affect the Limited Partners in any material
respect; (F) correct any printing, stenographic or clerical error or effect
changes of an administrative or ministerial nature which do not increase the
authority of the General Partner in any material respect or adversely affect the
Limited Partners in any material respect; (G) make any change that is necessary
or desirable to satisfy any requirements, conditions or guidelines contained in
any opinion, directive, order, statute, ruling or regulation of any Federal,
state or non-U.S. governmental entity, so long as such change is made in a
manner that minimizes any adverse effect on the Limited Partners; (H) prevent
the Partnership from in any manner being deemed an “investment company” subject
to the provisions of the Investment Company Act; (I) enable, when applicable,
the Partnership (x) to elect any alternative to the Partnership’s payment of any
amount under the BBA Rules; or (y) to avoid or minimize Entity Taxes; (J)
prevent the Partnership from being deemed to be “plan assets” for the purposes
of ERISA and the Code; or (K) make any other amendments similar to the
foregoing.
47



--------------------------------------------------------------------------------





Article XI.


Power of Attorney
ay.Power of Attorney
. Each Limited Partner, in executing this Agreement, appoints the General
Partner, or the Managing Member thereof acting individually, as the Limited
Partner’s true and lawful attorney-in-fact, with full power and authority in the
Limited Partner’s name, place and stead to execute, acknowledge, deliver, swear
to, file and record at the appropriate public offices those documents and
instruments as may be necessary or appropriate to carry out the provisions of
this Agreement, including:
i.the Statement and any amendments to the Statement as may be required;
ii.any duly adopted amendment to this Agreement;
iii.all other certificates and instruments or amendments of those certificates
and instruments that the General Partner deems appropriate to qualify or
continue the Partnership as a limited partnership in any jurisdiction in which
the Partnership may conduct business; and
iv.all certificates or instruments that the General Partner deems appropriate to
reflect the winding up and dissolution of the Partnership.
v.The foregoing appointment is granted by way of security for the performance of
each Limited Partner’s obligations hereunder and is intended to secure an
interest in property, is irrevocable and shall survive the incapacity of any
Person giving the power, the dissolution of any corporation or partnership
giving the power or the termination of any trust giving the power.
Article XII.


Confidentiality
az.Confidentiality
.
i.In connection with the Partnership’s ongoing business, the Limited Partners
shall receive or have access to Confidential Material. Each Limited Partner
shall keep confidential, and not make any use of (other than for purposes
reasonably related to its Interest or for purposes of filing such Limited
Partner’s tax returns) or disclose to any Person, any Confidential Material
except (i) to its Representatives on a need-to-know basis; (ii) as otherwise
requested or required by any Governmental Authority, Law or by legal process
(and, with respect to clause (ii), only in compliance with Section 12.1.2); or
(iii) with the written consent of the General Partner. Each Limited Partner and
its Representatives shall keep the existence of the Confidential Material
confidential and shall exercise at least the same care with respect to the
48



--------------------------------------------------------------------------------





Confidential Material as such Limited Partner would exercise with respect to its
own proprietary and confidential material. Each Limited Partner shall advise its
Representatives of the confidential nature of the Confidential Material and
shall (x) either have such Representatives agree to keep and maintain such
information confidential; or (y) ensure that such Representatives are bound by
professional obligations of confidentiality. Each Limited Partner shall be
responsible for any actions taken by its Representatives that would be deemed a
breach of this Agreement if such Limited Partner had taken such actions.
ii.In the event that a Limited Partner or its Representatives are requested or
required by any Governmental Authority, Law or by legal process to disclose any
Confidential Material (other than disclosures in connection with any routine
periodic reporting or filing), such Limited Partner shall give the General
Partner, to the extent permitted by Law and reasonably practicable under the
circumstances, prompt written notice of such request or requirement so that the
General Partner may seek an appropriate order or other remedy protecting the
Confidential Material from disclosure, and such Limited Partner shall reasonably
cooperate with the General Partner to obtain such protective order or other
remedy. In the event that a protective order or other remedy is not obtained, or
the General Partner waives its rights to seek such an order or other remedy,
such Limited Partner (or its Representatives to whom such request is directed)
may, without liability under this Agreement, furnish only that portion of the
Confidential Material which such Limited Partner (or its Representatives) are,
in the advice of such Limited Partner’s counsel, legally required or are
requested by a Governmental Authority to disclose; provided that such Limited
Partner gives the General Partner written notice of the information to be
disclosed as far in advance of its disclosure as practicable and such Limited
Partner uses its best efforts to request that confidential treatment shall be
accorded to such information.
iii.Notwithstanding anything in this Agreement to the contrary, to the extent
required by applicable Treasury Regulations, each Partner (and each employee,
representative, or other agent of such Partner) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
(i) the Partnership; and (ii) any of its transactions, and all materials of any
kind (including opinions or other tax analyses) that are provided to the Partner
relating to such tax treatment and tax structure; it being understood, that “tax
treatment” and “tax structure” do not include the name or the identifying
information of the Partnership or a transaction. Nothing herein shall limit any
Partner’s right to initiate communications with governmental and regulatory
authorities at any time.
iv.Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall restrict the Company from disclosing the overall monthly and
year-to-date performance of the Partnership.
v.Each party acknowledges and agrees that such party may receive material
nonpublic information in connection with the matters contemplated by this
Agreement, and further that such party is aware that the United States
securities laws impose restrictions on purchasing or selling debt or equity
securities based on such information.
vi.Notwithstanding anything to the contrary herein, to the extent a Limited
Partner is a party to, or otherwise subject to the terms of, a separate
agreement with the General
49



--------------------------------------------------------------------------------





Partner, the Investment Manager or any of their respective Affiliates that
imposes confidentiality obligations with respect to Confidential Material that
are more restrictive (whether in terms of scope, duration or otherwise) than the
obligations set forth in this Article XII, then the more restrictive
confidentiality obligations of such separate agreement shall govern in
accordance with the terms set forth therein and shall not be limited or waived
by the terms of this Agreement and, similarly, the confidentiality obligations
of the Limited Partner set forth in this Agreement shall not be limited or
waived by the terms of such separate confidentiality agreement. The
confidentiality obligations set forth in this Article XII may be waived with the
prior written consent of the General Partner, which may be given or withheld in
its discretion.
ba.Non-Disclosure of LP Confidential Information
.
i.The Third Point Parties shall keep confidential all information relating to
this Agreement, the Partnership and the Company (collectively, “LP Confidential
Information”) and shall not make any use of (other than for purposes reasonably
related to the administration and management of the Partnership) or disclose to
any Person, any LP Confidential Information except (i) to its Representatives on
a need-to-know basis; (ii) as otherwise requested or required by any
Governmental Authority, Law, or by legal process (and, with respect to clause
(ii), only in compliance with Section 12.2.2); or (iii) with the written consent
of the Company. Each Third Point Party and its Representatives shall keep the
existence of the LP Confidential Information confidential and shall exercise at
least the same care with respect to the LP Confidential Information as such
Third Point Party would exercise with respect to its own proprietary and
confidential material. Each Third Point Party shall advise its Representatives
of the confidential nature of the LP Confidential Information and shall either
(x) have such Representatives agree to keep and maintain such information
confidential; or (y) ensure that such Representatives are bound by professional
obligations of confidentiality. Each Third Point Party shall be responsible for
any actions taken by its Representatives that would be deemed a breach of this
Agreement if such Third Point Party had taken such actions.
ii.In the event that any Third Point Party or any of its Representatives is
requested or required by any Governmental Authority, Law or regulation, or by
legal process to disclose any LP Confidential Information, the General Partner
shall give the Company, to the extent permitted by Law and reasonably
practicable under the circumstances, prompt written notice of such request or
requirement so that the Company may seek an appropriate order or other remedy
protecting the LP Confidential Information from disclosure, and the applicable
disclosing party shall reasonably cooperate with the Company to obtain such
protective order or other remedy. In the event that a protective order or other
remedy is not obtained, or the Company waives its rights to seek such an order
or other remedy, the Third Point Party (or its Representatives to whom such
request is directed) may, without liability under this Agreement, furnish only
that portion of the LP Confidential Information which such Third Point Party (or
its Representatives) are, in the advice of such Third Point Party’s (or
Representatives’) counsel, legally required to disclose or requested by a
Governmental Authority to disclose; provided that the General Partner gives the
Company written notice of the information to be disclosed as far in
50



--------------------------------------------------------------------------------





advance of its disclosure as practicable and the disclosing Third Point Party
(or Representative) use its best efforts to request that confidential treatment
shall be accorded to such information. Notwithstanding the foregoing, no
notification to the Company shall be required for disclosures (i) in connection
with any routine periodic reporting or filing required by any Governmental
Authority or Law (including, for the avoidance of doubt, the Investment
Manager’s Form ADV or Form PF filings); (ii) in connection with requests made
pursuant to FATCA or CRS; or (iii) required or requested by any regulatory or
supervisory authority (including, for the avoidance of doubt, the SEC or its
staff) unless, in the case of this subclause (iii), such required or requested
disclosure is specifically targeted at the Company or the Partnership, and not
at the Investment Manager and its Affiliated Funds, as well.
iii.Notwithstanding anything to the contrary herein, to the extent the General
Partner, the Investment Manager or any of their respective Affiliates is a party
to, or otherwise subject to the terms of, a separate agreement with the Company
or any of its Affiliates that imposes confidentiality obligations with respect
to Confidential Material of the Company that are more restrictive (whether in
terms of scope, duration or otherwise) than the obligations set forth in this
Article XII, then the more restrictive confidentiality obligations of such
separate agreement shall govern in accordance with the terms set forth therein
and shall not be limited or waived by the terms of this Agreement and,
similarly, the confidentiality obligations of the General Partner, the
Investment Manager and their respective Affiliates set forth in this Agreement
shall not be limited or waived by the terms of such separate confidentiality
agreement. The confidentiality obligations set forth in this Article XII may be
waived with the prior written consent of the Company, which may be given or
withheld in its sole discretion.
bb.Equitable and Injunctive Relief
. The Partners acknowledge that (a) the provisions of Section 12.1 hereof are
intended to preserve the unique relationship between the Partners; and (b) the
provisions of Section 12.1 are intended to preserve the value and goodwill of
the Partnership’s business; and that, in the event of a breach or a threatened
breach by any Partner (or its Representatives) of its obligations under Section
12.1, the other Partners may not have an adequate remedy at law. Accordingly, in
the event of any such breach or threatened breach by a Partner or its
Representatives, any of the other Partners shall be entitled to seek such
equitable and injunctive relief as may be available to restrain such Partner and
any Person participating in such breach or threatened breach from the violation
of the provisions thereof. Nothing in this Agreement shall be construed as
prohibiting a Partner from pursuing any other remedies available at law or in
equity for such breach or threatened breach, including the recovery of damages.
Article XIII.


Miscellaneous
bc.Notices
. Notices that may or are required to be given under this Agreement by any
Partner shall be in writing and shall be deemed to have been duly given: (i) on
the date of
51



--------------------------------------------------------------------------------





service if served personally on the party to whom notice is to be given; (ii) on
the day of transmission if sent via facsimile or electronic mail transmission,
and telephonic or electronic mail confirmation of receipt is obtained promptly
after completion of transmission; (iii) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service; or (iv) on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, addressed to the respective parties at
their addresses set forth in the books and records of the Partnership, or to any
other addresses designated by any Partner by notice addressed to the Partnership
in the case of any Limited Partner, and to the Limited Partners in the case of
the General Partner. Unless otherwise provided in writing to the other parties,
all notices shall be sent to the following addresses, facsimile numbers or
email addresses:
If to the Investment Manager or the General Partner:
c/o Third Point LLC
55 Hudson Yards
New York, NY 10001
Email: Legal@thirdpoint.com
If to the Company:
Point House
3 Waterloo Lane
Pembroke HM 08
Bermuda
Attn: Janice R. Weidenborner
Email: janice.weidenborner@thirdpointre.bm
bd.Adjustment to Take Account of Certain Events
.
i.Notwithstanding anything to the contrary in this Agreement, if the Code or
Treasury Regulations require a withholding on or other adjustment to the Capital
Account(s) or otherwise to the interest of a Partner or Former Partner, or any
other event or events occur(s) necessitating or justifying, in the General
Partner’s sole judgment an equitable adjustment to the Capital Account(s) or
otherwise to the interest of a Partner or Former Partner (including if
allocations would not properly reflect the economic arrangement of the Partners
or Former Partners or would otherwise cause an inequitable or onerous result for
any Partner), the General Partner shall make such adjustments to the Capital
Account(s) or otherwise to the interest of the Partners or Former Partners
including in the determination and allocation among the Partners (and Former
Partners, if relevant) of Net Capital Appreciation, Net Capital Depreciation,
Capital Accounts, Partnership Percentages, Incentive Allocation, Management Fee,
items of income, deduction, gain, loss, credit or withholding for tax purposes,
accounting procedures or such other financial or tax items as shall equitably
take into account such event (or events) and applicable
52



--------------------------------------------------------------------------------





provisions of Law or regulation, and the determination thereof in the discretion
of the General Partner shall be final and conclusive as to all of the Partners
(and Former Partners, if relevant).
ii.The parties acknowledge that additional amendments to this Agreement may be
required between the signing of the agreement with respect to that certain
Agreement and Plan of Merger relating to the Merger and the Effective Date to
comply with legal or regulatory requirements, and each side agrees to act in
good faith in such an event, provided that no neither party shall be required
pursuant to this provision to agree to alter the fundamental business
arrangement between the parties as set forth in this Agreement.
be.Governing Law
. Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all of the terms and provisions
hereof shall be governed by and construed under the Laws of the Cayman Islands,
without regard to the conflicts of laws principles of any jurisdiction.
bf.No Third Party Rights
. Except for the provisions of Section 6.5, the provisions of this Agreement,
including the provisions of Section 7.2, are not intended to be for the benefit
of any creditor or other Person (other than the Partners in their capacities as
such) to which any debts, liabilities or obligations are owed by (or who
otherwise have a claim against or dealings with) the Partnership or any Partner,
and, to the fullest extent permitted by Law, a person who is not a party to this
Agreement shall not have any rights under the Contracts (Rights of Third
Parties) Law, 2014 (as amended) of the Cayman Islands to enforce any provision
of this Agreement; provided that, without the prior explicit and written consent
of the General Partner (such consent to refer specifically to this Section
13.4), no Indemnified Party (other than the General Partner and the Investment
Manager) shall be entitled to claim the benefit of any right otherwise accruing
to such Indemnified Party under Section 6.5. Notwithstanding any other provision
of this Agreement, including the foregoing, the consent of or notice to any
person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any amendment, waiver or other
variation, assignment, novation, release or settlement under this Agreement at
any time.
bg.Entire Agreement
. Without limiting and subject to Section 12.1.6 and Section 12.2.3, this
Agreement, the Subscription Agreement, the TPIPS Management Agreement and the
Trademark License Agreements represent the entire agreement among the parties
hereto governing the subject matter hereof, and supersede and cancel all prior
negotiations, correspondence or agreements, written or oral, among the parties
hereto with respect to the subject matter hereof. In addition to the foregoing,
notwithstanding the termination of the Amended JV Agreements, the General
Partner and the Company agree that the Investment Manager’s obligations as set
forth under Section 5.2 of the Amended JV Agreements shall now be borne by the
General Partner in
53



--------------------------------------------------------------------------------





favor of the Company in respect of the Partnership, and, in such event, the
Partnership’s obligations under Section 6.5.2 of this Agreement shall not apply.
bh.Counterparts
. This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.
bi.Miscellaneous
.
i.All pronouns used herein and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person may require. Any reference to any federal, state, local, or foreign
statute or Law is deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean “including, without limitation.” The word “or” is not exclusive. All words
used in this Agreement shall be construed to be of such gender or number as the
circumstances require.
ii.Each party hereto hereby agrees that the other parties would be damaged
irreparably if any provision of this Agreement were not performed in accordance
with the specific terms or were otherwise breached and each party hereto agrees
that any party shall be entitled to seek equitable relief, including any
injunction or injunctions, to prevent breaches or threatened breaches of this
Agreement by the other parties or any of their Representatives and to
specifically enforce the terms and provisions of this Agreement.
iii.Each party hereto acknowledges, confirms and agrees that, by entering into
this Agreement, such party intends to take any and all lawful actions toward
effecting the purpose and objectives of this Agreement. Accordingly, each of the
parties hereto hereby agrees and covenants not to engage in any business,
activities, transactions or actions, directly or indirectly, with the intent,
purpose or effect of undermining the purpose and objectives of this Agreement.
iv.The General Partner shall have a reasonable opportunity to review any press
release or Form 8-K made in connection with the parties entering into this
Agreement.
bj.Partners Not Agents
. Nothing contained in this Agreement shall be construed to constitute any
Partner the agent of another Partner, except as specifically provided in this
Agreement, or in any manner to limit the Partners in the carrying on of their
own respective businesses or activities.
bk.Severability
54



--------------------------------------------------------------------------------





. Each provision of this Agreement is intended to be severable. A determination
that a particular provision of this Agreement is illegal or invalid shall not
affect the validity of the remainder of the Agreement.
bl.Discretion
. Whenever in this Agreement the General Partner is permitted or required to
make a decision in its “discretion,” “sole discretion” or under a grant of
similar authority or latitude, the General Partner shall be entitled to consider
the Partnership’s interests as well as such other interests and factors as it
desires, including its own interests and the interests of its Affiliates.
bm.Venue
. Any action, proceeding or claim relating in any way to, arising out of or
concerning this Agreement or the Partnership’s affairs shall be brought and
maintained exclusively in the Chancery Court of the State of Delaware, and each
party irrevocably consents to the jurisdiction of such courts to the broadest
extent possible for any such action, proceeding or claim and waives any
objection to proceeding there that such party might have on the basis of
inconvenient forum, improper venue, or otherwise; provided that if the Chancery
Court of the State of Delaware would not have or are found not to have subject
matter jurisdiction over any action, proceeding or claim relating in any way to,
arising out of or concerning this Agreement or the Partnership’s affairs, such
action, proceeding or claim shall be brought and maintained exclusively in the
Federal courts located in New York County, and each party irrevocably consents
to the jurisdiction of such courts to the broadest extent possible for any such
action, proceeding or claim and waives any objection to proceeding there that
such party might have on the basis of inconvenient forum, improper venue, or
otherwise.
bn.Waiver of Partition
. Except as may otherwise be required by Law in connection with the winding up,
liquidation and dissolution of the Partnership, each Partner hereby irrevocably
waives any and all rights that it may have to maintain an action for partition
of any of the Partnership’s property.
bo.Waiver of Jury Trial
. EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO A
TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF THE TERMS AND CONDITIONS OF THIS AGREEMENT. THIS WAIVER APPLIES
TO ANY LEGAL ACTION OR PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. EACH PARTY ACKNOWLEDGES THAT IT HAS RECEIVED THE ADVICE OF COMPETENT
COUNSEL. THE PARTNERSHIP OR ANY PARTNER MAY FILE AN ORIGINAL COUNTERPART OR COPY
OF THIS SECTION 13.13 WITH ANY COURT OR JURISDICTION AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTNERS TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY
JURY.
55



--------------------------------------------------------------------------------





bp.Survival
. The provisions of Section 3.8, Section 6.5, Section 6.7, Section 7.2, Section
12.1, Section 12.2, Section 12.3, Section 13.3, Section 13.5, Section 13.9,
Section 13.11, Section 13.12, Section 13.13, and this Section 13.14 shall
survive the termination of this Agreement, the termination of the Investment
Management Agreement and/or the resignation of the General Partner of the
Partnership.
bq.Effective Date
. Notwithstanding the date of execution of this Agreement, each of the parties
agrees that their respective rights, duties and obligations pursuant to this
Agreement shall have effect from the Effective Date (except for Section 4.1.3.6,
which shall be effective on December 31, 2020).
[Signature page follows.]




56




--------------------------------------------------------------------------------

HIGHLY CONFIDENTIAL & TRADE SECRET


IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a deed on the date first above written.
           GENERAL PARTNER:
THIRD POINT ADVISORS L.L.C.




By: /s/ R. Mendy Haas
Name: R. Mendy Haas
Title:  Chief Financial Officer


1006148341v2

--------------------------------------------------------------------------------

HIGHLY CONFIDENTIAL & TRADE SECRET


LIMITED PARTNERS:
THE COMPANY:
THIRD POINT REINSURANCE LTD.




By: /s/ Josh Targoff
Name: Josh Targoff
Title: Chairman of the Board of Directors
By: /s/ Sid Sankaran
Name: Sid Sankaran
Title: Director
TP RE BERMUDA:
Third Point Reinsurance Company Ltd.




By: /s/ Janice Weidenborner
Name: Janice Weidenborner
Title: EVP and Group General Counsel
By: /s/ Christopher S. Coleman
Name: Christopher S. Coleman
Title: Chief Operating Officer
TP RE USA:
Third Point Reinsurance (USA) Ltd.




By: /s/ Suzanne Wylie
Name: Suzanne Wylie
Title: Secretary
By: /s/ David Govrin
Name: David Govrin
Title: President


1006148341v2


--------------------------------------------------------------------------------

HIGHLY CONFIDENTIAL & TRADE SECRET


Exhibit A
INVESTMENT GUIDELINES
•Subject to the following provisions, the Partnership shall generally acquire
and dispose of investments on a pari passu basis with the Offshore Master Fund,
however with increased exposure to investments through the use of additional
leverage. The General Partner shall generally target a “leverage factor” of (a)
one and one half times (1.5x) for investments in liquid securities (though the
General Partner may, in its discretion, determine to vary the “leverage factor”
with respect to certain securities); and (b) one times (1x) for investments in
illiquid securities and ABS securities, in each case, as determined by the
General Partner in its discretion; provided that the General Partner (i) may
increase the leverage factor above such aforementioned targets with the prior
written consent of the Investment Committee; and (ii) with respect to liquid
securities, may decrease the leverage factor below such aforementioned target
but in no event lower than the leverage factor of Third Point Ultra Master Fund
L.P. without the prior written consent of the Investment Committee.
•In the event that there is a significant appropriate investment opportunity for
the Partnership that does not, in the opinion of the General Partner, fit the
liquidity profile for the Offshore Master Fund (any such investment a
“Non-Parallel Investment”), the General Partner shall have the ability to
request that the Investment Committee approve any Non-Parallel Investment, and
upon such approval, shall have the authority to make such Non-Parallel
Investment for the Partnership.
•The General Partner shall be required to apply the following limitations for
the Partnership’s portfolio:
Composition of Investments: At least 60% of the investment portfolio shall be
held in debt or equity securities (including swaps) of publicly traded companies
(or their subsidiaries) and governments of OECD (the Organization of Economic
Co-operation and Development) high income countries, asset-backed securities,
cash, cash equivalents and gold and other precious metals.
Concentration of Investments: Other than cash, cash equivalents and United
States government obligations, the Partnership’s total exposure to any one
issuer or entity shall constitute no more than 15% (multiplied by the “leverage
factor”) of the investment portfolio’s Net Assets. To the extent that the
Partnership exceeds such 15% limitation (as multiplied by the “leverage
factor”), the General Partner shall promptly notify the Investment Committee in
writing and if the Investment Committee requests that such concentration be
lowered, the General Partner shall use commercially reasonable efforts to lower
concentration at the earliest practicable time.


1006148341v2

--------------------------------------------------------------------------------

HIGHLY CONFIDENTIAL & TRADE SECRET


Net Exposure Limits: The net position (long positions less short positions) may
not exceed 2 times net asset value for more than 10 trading days in any
30-trading day period.






1006148341v2


--------------------------------------------------------------------------------

HIGHLY CONFIDENTIAL & TRADE SECRET


Exhibit B
REPORTING
        The General Partner shall prepare the following reports:


(a) Within 15 Business Days of each calendar month end, the Partnership shall
cause to be prepared to each Partner a statement of such Partner’s Capital
Account.


(b) After the end of the first three (3) quarters of a Fiscal Year, the
Partnership shall cause to be prepared for the Company a report setting out as
of the end of the quarter information determined by the General Partner to be
appropriate concerning assets, liabilities, profits, gains and losses of the
Partnership.


(c) The General Partner shall use commercially reasonable efforts to assist the
Company in any required internal risk management, control or compliance matters
applicable to the Company and related to this Agreement, including providing
regular or ad hoc exposure and/or risk reports and preparing any internal
control reviews that are reasonably deemed necessary by the Company. The General
Partner acknowledges that the Company is subject to the regulatory and
information requirements of insurance regulators and ratings agencies generally
and will reasonably assist the Company in meeting such requirements.
Furthermore, the General Partner shall use commercially reasonable efforts to
give access to the Partnership’s books and records related to the Company in
case requested by the Bermuda Monetary Authority.


(d) Notwithstanding Section 5.1.2, upon reasonable notice to the General
Partner, the General Partner shall use its commercially reasonable efforts to
provide the Company, the Company’s auditors and regulators with such information
as is customarily required in connection with the annual audit of the Company’s
accounts, tax compliance or compliance by the Company with its regulatory
obligations on a timely basis.


(e) As of the first Business Day of each month, the performance and net asset
value of the Partnership over the prior month.


(f) On a monthly basis, a report demonstrating compliance with the Guidelines
requiring the Partnership to generally acquire and dispose of investments on a
pari passu basis with the Offshore Master Fund.


(g) By the third Business Day of each month, the attribution of the
Partnership’s performance as of the end of the prior month to (a) the top 10 and
bottom 10 performance driving positions and to (b) sub-strategies and overlay
hedges as defined in the monthly report of the Partnership.




1006148341v2

--------------------------------------------------------------------------------

HIGHLY CONFIDENTIAL & TRADE SECRET




(h) The total assets under management of the TP Funds as of the beginning of
each month.


(i) On a monthly basis, risk and exposure information relative to the
Partnership and the Offshore Master Fund, as reasonably requested by the risk
management functions of the Company.


(j) No later than 5 Business Days after a request by the Investment Committee,
the General Partner shall provide to the Investment Committee a full list of
each of the Partnership’s positions and the size of each such position; provided
that any such request pursuant to this clause (j) shall not occur more than four
times per any 12-month period.


(k) No later than 10 Business Days prior to the applicable due date (including
any application extensions), to the extent reasonably practicable the General
Partner shall provide to the Company a draft of any U.S. income tax return
required to be filed for the Partnership (together with schedules, statements or
attachments). The General Partner shall consult with the Company and in good
faith consider any comments provided by the Company within five Business Days of
its receipt of such tax returns.


(l) No later than 5 Business Days after each calendar quarter-end, the General
Partner shall provide, and shall cause the Investment Manager to provide, a
statement to the Company confirming that (i) the General Partner and the
Investment Manager have complied with the terms of this Agreement (including the
Guidelines) and the Investment Management Agreement, respectively, and
(ii) neither the Investment Manager nor the General Partner are aware of the
occurrence of any event that constitutes, or could reasonably be expected to
constitute, a Cause Event, a Key Person Event or a Disability Onset during such
calendar quarter.


        Except as otherwise specified, all information to be provided on a
monthly basis shall be provided no later than 10 Business Days after month end.


        All information to be provided pursuant to this Exhibit B may be made
available in electronic form, such as e-mail or by posting on a web site.






1006148341v2